Exhibit 10.4

PURCHASE AGREEMENT

THIS PURCHASE AGREEMENT (“Agreement”) is made as of the 29th day of April, 2011
by and among Format, Inc., a Nevada corporation (the “Company”), and the
Investors set forth on the signature pages affixed hereto (each an “Investor”
and collectively the “Investors”).

Recitals

A. The Company has entered into an Agreement and Plan of Merger (the “Merger
Agreement”) dated as of April 29, 2011 with PSI Merger Sub, Inc., a Delaware
corporation (“Merger Sub”), and The W Group, Inc., a Delaware corporation
(“Group”), pursuant to which, among other things, substantially concurrent with
the closing of the transactions contemplated by this Agreement, Merger Sub will
merge with and into Group, with Group as the surviving entity thereof, and
shares of Common Stock and Preferred Stock (each as defined below) will be
issued to the stockholders of Group (the “Merger”); and

B. Substantially contemporaneously with the consummation of the Merger, (i) the
Company will repurchase all of the Common Stock held by the majority
shareholders of the Company prior to the Merger pursuant to a Stock Repurchase
and Debt Satisfaction Agreement, dated as of April 29, 2011 (the “Stock
Repurchase Agreement,” and the transactions contemplated thereby, the “Stock
Repurchase”), (ii) the Company will issue to the Placement Agent (as defined
herein) warrants to purchase shares of Common Stock (the “Agent Warrants”), and
(iii) the Company will change its name to Power Solutions International, Inc.
pursuant to a merger into the Company of a newly-formed wholly-owned Nevada
Subsidiary (as defined below) of the Company, all as described in the Private
Placement Memorandum; and

C. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Regulation D (“Regulation D”), as promulgated by the U.S.
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended; and

D. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and conditions stated in this
Agreement, (i) an aggregate of 18,000 shares (the “Shares”) of the Company’s
Series A Convertible Preferred Stock, par value $0.001 per share (the “Preferred
Stock”), such shares of Preferred Stock to have the relative rights, preferences
and designations set forth in the Certificate of Designations set forth in
Exhibit A attached hereto (the “Certificate of Designations”), and to be
convertible into shares of Common Stock, par value $0.001 per share (together
with any securities into which such shares may be reclassified, whether by
merger, charter amendment or otherwise, the “Common Stock”) (subject to
adjustment) at a conversion price of $0.375 per share (subject to adjustment),
and (ii) warrants to purchase an aggregate of 24,000,000 shares of Common Stock
(subject to adjustment) at an exercise price of $0.40625 per share (subject to
adjustment) in the form attached hereto as Exhibit B (the “Warrants”); and



--------------------------------------------------------------------------------

E. Contemporaneous with the sale of the Shares and Warrants, the parties hereto
will execute and deliver a Registration Rights Agreement, in the form attached
hereto as Exhibit C (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights under the Securities
Act of 1933, as amended, and the rules and regulations promulgated thereunder,
and applicable state securities laws; and

F. In connection with the sale of the Shares and the Warrants, the Company has
prepared an amended and restated private placement memorandum dated, April 16,
2011, including a draft of the current report on Form 8-K to be filed by the
Company with the SEC following the consummation of the Merger (such amended and
restated private placement memorandum, including the draft current report on
Form 8-K and any other documents incorporated by reference therein, together
with any supplements or amendments thereto provided to the Investors prior to
the date hereof, the “Private Placement Memorandum”), setting forth or including
a description of the Company and its Subsidiaries (giving effect to the Merger).
All references in this Agreement to financial statements and schedules and other
information which is “contained,” “included” or “stated” in the Private
Placement Memorandum (or other references of like import) shall be deemed to
mean and include all such financial statements and schedules and other
information which are included in the Private Placement Memorandum.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. In addition to those terms defined above and elsewhere in this
Agreement, for the purposes of this Agreement, the following terms shall have
the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with, such Person.

“Automatic Conversion Date” means the date on which the Reverse Split is
effected.

“Base Price” has the meaning set forth in Section 7.12.

“Beneficial Ownership” shall be determined in accordance with Rule 13d-3(e)
under the Exchange Act; provided, however, that any limitation on the conversion
of the Shares or the exercise of the Warrants shall be disregarded for purposes
of such determination. “Beneficially Owns” and “Beneficial Owner” shall have
meanings correlative thereto.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

-2-



--------------------------------------------------------------------------------

“Common Stock Equivalents” means any securities of the Company or its
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company, after due inquiry.

“Confidential Information” means trade secrets, confidential information and
know-how (including but not limited to ideas, formulae, compositions, processes,
procedures and techniques, research and development information, computer
program code, performance specifications, support documentation, drawings,
specifications, designs, business and marketing plans, and customer and supplier
lists and related information).

“Consent and Waiver Agreement” means the Consent and Waiver Agreement, dated as
of January 20, 2011, among Group and the other parties to the Loan Agreement.

“Control” (including the terms “controlling”, “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Conversion Shares” means the shares of Common Stock issuable upon the
conversion of the Shares.

“D&O Lock-Up Agreements” mean agreements by each person listed on Exhibit D
attached hereto, in substantially the form attached hereto as Exhibit E,
pursuant to which such persons shall agree not to sell or otherwise dispose of
shares of Common Stock directly or indirectly for a period commencing on the
date hereof and ending on the 180th day after the Effective Date, subject to
exceptions set forth in such agreements.

“Effective Date” means the date on which the initial Registration Statement is
declared effective by the SEC.

“Effectiveness Deadline” means the date on which the initial Registration
Statement is required to be declared effective by the SEC under the terms of the
Registration Rights Agreement.

“Escrow Agreement” means the Escrow Agreement, dated the date hereof, among the
Company, the Placement Agent and Alliance Bank of Arizona, as the escrow agent
thereunder.

“Intellectual Property” means all of the following: (i) patents, patent
applications, patent disclosures and inventions (whether or not patentable and
whether or not reduced to practice); (ii) trademarks, service marks, trade
dress, trade names, corporate names, logos,

 

-3-



--------------------------------------------------------------------------------

slogans and Internet domain names, together with all goodwill associated with
each of the foregoing; (iii) copyrights and copyrightable works;
(iv) registrations, applications and renewals for any of the foregoing; and
(v) proprietary computer software (including but not limited to data, data bases
and documentation).

“Loan Agreement” means the Loan and Security Agreement, dated as of July 15,
2008, as amended prior to the date hereof, among Group, the agent and the
lenders named therein and the other parties thereto.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, condition (financial or otherwise),
business, or prospects of the Company and its Subsidiaries taken as a whole
(after giving effect to the consummation of the Merger), or (ii) the ability of
the Company to perform its obligations under the Transaction Documents.

“Material Contract” means any contract, instrument or other agreement to which
the Company or any Subsidiary is a party or by which it is bound which is
material to the business of the Company and its Subsidiaries, taken as a whole
(after giving effect to the consummation of the Merger).

“Migratory Merger” means the merger of the Company with and into a wholly owned
Subsidiary of the Company effected solely for the purpose of changing the
Company’s jurisdiction of incorporation from Nevada to Delaware. Upon the
consummation of the Migratory Merger, the certificate of incorporation of the
surviving entity of the Migratory Merger shall be in substantially the form
attached hereto as Exhibit G and the bylaws of the surviving entity of the
Migratory Merger shall be in substantially the form attached hereto as Exhibit
H.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

“Placement Agent” means Roth Capital Partners, LLC.

“Proposals” has the meaning set forth in Section 7.9.

“Purchase Price” means Eighteen Million Dollars ($18,000,000).

“Registration Statement” has the meaning set forth in the Registration Rights
Agreement.

“Required Investors” means (i) prior to the Closing Date, the Investors agreeing
to purchase at least 66 2/3% of the Shares and Warrants hereunder, (ii) from and
after the Closing Date and prior to the effective date of the Reverse Split, the
Investors holding at least 66 2/3% of the Shares then outstanding and held by
all of the Investors and their permitted

 

-4-



--------------------------------------------------------------------------------

transferees, and (iii) from and after the effective date of the Reverse Split,
the Investors holding at least 66 2/3% of the Conversion Shares, the Warrant
Shares, the Reset Shares (if any) and the Reset Warrant Shares (if any) then
outstanding and held by all of the Investors and their permitted transferees.

“Reset Price” has the meaning set forth in Section 7. 12.

“Reset Securities” means the Reset Shares, the Reset Warrants and the Reset
Warrant Shares.

“Reset Shares” has the meaning set forth in Section 7.12.

“Reset Warrants” has the meaning set forth in Section 7.12.

“Reset Warrant Shares” has the meaning set forth in Section 7.12.

“Reverse Split” means a one-for-32 reverse split of the Common Stock which does
not reduce the number of shares of Common Stock that the Company is authorized
to issue; provided, that such reverse split may be effected by providing that
each 32 shares of Common Stock shall be exchanged for one share of common stock
of the surviving entity in the Migratory Merger, in which case, the consummation
of the Migratory Merger shall constitute the Reverse Split.

“SEC Filings” has the meaning set forth in Section 4.6.

“Securities” means the Shares, the Conversion Shares, the Warrants, the Warrant
Shares, the Reset Shares, the Reset Warrants and the Reset Warrant Shares.

“Shareholder Approval” means the approval of the Proposals by the shareholders
of the Company in accordance with applicable law, the Company’s Articles of
Incorporation and the Company’s Bylaws.

“SSF Funds” means the Investors which are Affiliates of AWM Investment Company,
Inc.

“Subsidiary” of any Person means another Person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its Board of Directors or other
governing body (or, if there are no such voting interests, 50% or more of the
equity interests of which) is owned directly or indirectly by such first Person.
Without limiting the generality of the foregoing, Group shall be considered a
Subsidiary of the Company.

“Transaction Documents” means the Merger Agreement, the Stock Repurchase
Agreement, this Agreement, the Certificate of Designations, the Consent and
Waiver Agreement, the Warrants, the Registration Rights Agreement, the Escrow
Agreement and the Voting Agreements.

 

-5-



--------------------------------------------------------------------------------

“Valuation Period” means the period commencing on the Automatic Conversion Date
and ending on the earlier of (i) the second anniversary of the Effective Date
and (ii) the 180th day after the closing of a firm commitment public
underwritten offering of equity or equity-related securities of the Company
which results in gross proceeds of not less than Fifteen Million Dollars
($15,000,000).

“Voting Agreement” means a Voting Agreement in the form attached hereto as
Exhibit F.

“Warrant Shares” means the shares of Common Stock issuable upon the exercise of
the Warrants.

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Purchase and Sale of the Shares and Warrants. Subject to the terms and
conditions of this Agreement, on the Closing Date, each of the Investors shall
severally, and not jointly, purchase, and the Company shall sell and issue to
the Investors, the Shares and Warrants in the respective amounts set forth
opposite the Investors’ names on the signature pages attached hereto in exchange
for such Investor’s pro rata portion of the Purchase Price as specified in
Section 3 below.

3. Closing. Unless other arrangements have been made with a particular Investor,
each of the Investors shall deposit an amount equal to such Investor’s pro rata
portion of the Purchase Price as specified on the signature pages to this
Agreement by wire transfer of immediately available funds to a
non-interest-bearing escrow account (the “Escrow Account”) in the name of the
Company at Alliance Bank of Arizona (the “Escrow Agent”), and such amount (such
Investor’s “Escrow Amount”) shall remain in such account until distributed by
the Escrow Agent in accordance with this Agreement and the escrow agreement
entered into between the Company and the Escrow Agent (the “Escrow Agreement”)
(which shall reflect the terms herein). In the event that this Agreement is
terminated pursuant to Section 6.3 hereof, then such Investor’s Escrow Amount
shall be promptly released from the Escrow Account by the Escrow Agent to such
Investor pursuant to the terms of the Escrow Agreement. On the date (the
“Closing Date”) the Company receives the Purchase Price, the certificates
evidencing the Shares and Warrants shall be released to the Investors (the
“Closing”). The Closing of the purchase and sale of the Shares and Warrants
shall take place at the offices of Lowenstein Sandler PC, 1251 Avenue of the
Americas, 18th Floor, New York, New York 10020, or at such other location and on
such other date as the Company and the Investors shall mutually agree.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except as set forth in the schedules
delivered herewith (collectively, the “Disclosure Schedules”):

 

-6-



--------------------------------------------------------------------------------

4. 1 Organization, Good Standing and Qualification. Each of the Company and its
Subsidiaries is a corporation or limited liability company duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, as applicable, and has all requisite corporate or
limited liability company power and authority, as applicable, to carry on its
business as now conducted and to own or lease its properties. Each of the
Company and its Subsidiaries is duly qualified to do business as a foreign
corporation or limited liability company and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property makes such qualification or leasing necessary unless the failure to so
qualify has not had and could not reasonably be expected to have a Material
Adverse Effect. All of the Company’s Subsidiaries are listed on Schedule 4.1
hereto.

4.2 Authorization. The Company has full power and authority and, except for
obtaining the Shareholder Approval and effecting the Migratory Merger and the
Reverse Split, has taken all requisite action on the part of the Company, its
officers, directors and shareholders necessary for (i) the authorization,
execution and delivery of the Transaction Documents, (ii) the authorization of
the performance of all obligations of the Company hereunder or thereunder, and
(iii) the authorization, issuance (or reservation for issuance) and delivery of
the Securities. The Transaction Documents constitute the legal, valid and
binding obligations of the Company, enforceable against the Company in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general equitable
principles and except as any rights to indemnification or contribution under the
Registration Rights Agreement may be limited by federal and state securities
laws and public policy considerations.

4.3 Capitalization. Schedule 4.3 sets forth as of the date hereof (a) the
authorized capital stock of the Company; (b) the number of shares of capital
stock issued and outstanding; (c) the number of shares of capital stock issuable
pursuant to the Company’s stock plans (including, after giving effect to the
Merger); (d) the number of shares of capital stock issuable pursuant to the
Merger; (e) the number of shares of capital stock issuable and reserved for
issuance pursuant to securities (other than the Shares and the Warrants)
exercisable for, or convertible into or exchangeable for any shares of capital
stock of the Company; and (f) the pro forma capitalization of the Company after
giving effect to the Merger, the Reverse Split, the issuance of the Shares and
the Warrants and the consummation of the other transactions contemplated by the
Transaction Documents. All of the issued and outstanding shares of the Company’s
capital stock have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights and were issued in full compliance
with applicable state and federal securities law and any rights of third
parties. Except as described on Schedule 4.3, all of the issued and outstanding
shares of capital stock or membership interests, as applicable, of each
Subsidiary have been duly authorized and validly issued and are fully paid,
nonassessable and free of pre-emptive rights, were issued in full compliance
with applicable state and federal securities law and any rights of third parties
and, upon consummation of the Merger, will be directly or indirectly owned by
the Company, beneficially and of record, subject to no lien, encumbrance or
other adverse claim. Except as described on Schedule 4.3, no Person is entitled
to pre-emptive or similar statutory or contractual rights with respect to any
securities of the Company. Except for Securities to be issued hereunder and the
Agent Warrants or as

 

-7-



--------------------------------------------------------------------------------

described on Schedule 4.3, there are no outstanding warrants, options,
convertible securities or other rights, agreements or arrangements of any
character under which the Company or any of its Subsidiaries is or may be
obligated to issue any equity securities of any kind, and except as contemplated
by this Agreement, neither the Company nor any of its Subsidiaries is currently
in negotiations for the issuance of any equity securities of any kind. Except as
described on Schedule 4.3 and except for the Registration Rights Agreement, the
Stock Repurchase Agreement and the Voting Agreements, there are no voting
agreements, repurchase or redemption agreements, buy-sell agreements, option or
right of first purchase agreements or other agreements of any kind among the
Company and any of the securityholders of the Company relating to the securities
of the Company held by them. Except as described on Schedule 4.3 and except as
provided in the Registration Rights Agreement, no Person has the right to
require the Company to register any securities of the Company under the 1933
Act, whether on a demand basis or in connection with the registration of
securities of the Company for its own account or for the account of any other
Person.

Except for the Agent Warrants or as described on Schedule 4.3, the issuance and
sale of the Securities hereunder will not obligate the Company to issue shares
of Common Stock or other securities to any other Person (other than the
Investors) and, except for the Reverse Split, will not result in the adjustment
of the exercise, conversion, exchange or reset price of any outstanding
security.

Except as described on Schedule 4.3, the Company does not have outstanding
shareholder purchase rights or “poison pill” or any similar arrangement in
effect giving any Person the right to purchase any equity interest in the
Company upon the occurrence of certain events.

4.4 Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws and will have the relative rights, powers and
preferences set forth in the Certificate of Designation. Once the Reverse Split
has been effected, upon the due conversion of the Shares in accordance with the
Certificate of Designation, the Conversion Shares will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions, except for restrictions on transfer set forth in the Transaction
Documents or imposed by applicable securities laws. The Warrants have been duly
and validly authorized. Once the Reverse Split has been effected, upon the due
exercise of the Warrants, the Warrant Shares will be validly issued, fully paid
and non-assessable free and clear of all encumbrances and restrictions, except
for restrictions on transfer set forth in the Transaction Documents or imposed
by applicable securities laws and except for those created by the Investors. The
Reset Shares have been duly and validly authorized and, when issued pursuant to
this Agreement, will be validly issued, fully paid and nonassessable, and shall
be free and clear of all encumbrances and restrictions (other than those created
by the Investors), except for restrictions on transfer set forth in the
Transaction Documents or imposed by applicable securities laws. The Reset
Warrants have been duly and validly authorized. Once the Reverse Split has been
effected, upon the due exercise of the Reset Warrants, the Reset Warrant Shares

 

-8-



--------------------------------------------------------------------------------

will be validly issued, fully paid and non-assessable free and clear of all
encumbrances and restrictions, except for restrictions on transfer set forth in
the Transaction Documents or imposed by applicable securities laws and except
for those created by the Investors. Once the Reverse Split has been effected,
the Company will have reserved a sufficient number of shares of Common Stock for
issuance upon the full conversion of the Shares, the exercise of the Warrants,
the issuance of the Reset Shares and the exercise of the Reset Warrants.

4.5 Consents. Except for the Shareholder Approval and as described on
Schedule 4.5, the execution, delivery and performance by the Company of the
Transaction Documents and the offer, issuance and sale of the Securities require
no consent of, action by or in respect of, or filing with, any Person,
governmental body, agency, or official, other than filings that have been made
pursuant to applicable state securities laws, post-sale filings pursuant to
applicable state and federal securities laws which the Company undertakes to
file within the applicable time periods and those consents which have been
obtained and are in full force and effect. Subject to the accuracy of the
representations and warranties of each Investor set forth in Section 5 hereof,
the Company has taken all action necessary to exempt (A) the issuance and sale
of the Securities, including (i) the issuance of the Conversion Shares upon the
due conversion of the Shares, (ii) the issuance of the Warrant Shares upon due
exercise of the Warrants, (iii) the issuance of the Reset Shares, (iv) the
issuance of the Reset Warrants Shares upon due exercise of the Reset Warrants
and (B) the other transactions contemplated by the Transaction Documents from
the provisions of any shareholder rights plan or other “poison pill”
arrangement, any anti-takeover, business combination or control share law or
statute binding on the Company or to which the Company or any of its assets and
properties may be subject and any provision of the Company’s Articles of
Incorporation or Bylaws that is or could reasonably be expected to become
applicable to the Investors as a result of the transactions contemplated hereby,
including without limitation, the issuance of the Securities and the ownership,
disposition or voting of the Securities by the Investors or the exercise of any
right granted to the Investors pursuant to this Agreement or the other
Transaction Documents.

4.6 Delivery of SEC Filings; Business. The Company has filed on the EDGAR
system, true and complete copies of the Company’s most recent Annual Report on
Form 10-K for the fiscal year ended December 31, 2010 (the “10-K”), and all
other reports filed by the Company pursuant to the 1934 Act since the filing of
the 10-K and prior to the date hereof (collectively, the “SEC Filings”). The SEC
Filings are the only filings required of the Company pursuant to the 1934 Act
for such period. Immediately following the Closing, the Company and its
Subsidiaries will be engaged in all material respects only in the business
described in the Private Placement Memorandum and the Private Placement
Memorandum contains a complete and accurate description in all material respects
of the business of the Company and its Subsidiaries, taken as a whole (after
giving effect to the Merger).

4.7 Use of Proceeds. The net proceeds of the sale of the Shares and the Warrants
hereunder shall be used by the Company as specified in the Private Placement
Memorandum.

 

-9-



--------------------------------------------------------------------------------

4.8 No Material Adverse Change. Since December 31, 2010, except as identified
and described in the Private Placement Memorandum or as described on Schedule
4.8, there has not been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company and its Subsidiaries from that reflected in the
financial statements included in the Private Placement Memorandum, except for
changes in the ordinary course of business which have not had and could not
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate;

(ii) any declaration or payment of any dividend, or any authorization or payment
of any distribution, on any of the capital stock of the Company, or any
redemption or repurchase of any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance to any assets or properties of the Company or its Subsidiaries;

(iv) any waiver, not in the ordinary course of business, by the Company or any
Subsidiary of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company or a Subsidiary, except in the ordinary course
of business and which is not material to the assets, properties, financial
condition, operating results or business of the Company and its Subsidiaries
taken as a whole (as such business is presently conducted and as it is proposed
to be conducted after giving effect to the Merger);

(vi) except as contemplated by the Merger Agreement, the Migratory Merger or the
Reverse Split, any change or amendment to the Company’s Articles of
Incorporation or Bylaws, or material change to any material contract or
arrangement by which the Company or any Subsidiary is bound or to which any of
their respective assets or properties is subject;

(vii) any material labor difficulties or labor union organizing activities with
respect to employees of the Company or any Subsidiary;

(viii) except for the transactions contemplated by the Transaction Documents,
any material transaction entered into by the Company or a Subsidiary other than
in the ordinary course of business;

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company or any Subsidiary;

(x) the loss of any customer which has had or could reasonably be expected to
have a Material Adverse Effect; or

 

-10-



--------------------------------------------------------------------------------

(xi) any other event or condition of any character that has had or could
reasonably be expected to have a Material Adverse Effect.

4.9 SEC Filings.

(a) At the time of filing thereof, the SEC Filings complied as to form in all
material respects with the requirements of the 1934 Act and did not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.

(b) The Company has not filed any registration statement or any amendment
thereto with the SEC since January 1, 2008.

4.10 No Conflict, Breach, Violation or Default. Subject to the approval of the
Proposals by its shareholders as contemplated in Section 7.9, the execution,
delivery and performance of the Transaction Documents by the Company, the
consummation of the Merger and the Migratory Merger and the issuance and sale of
the Securities will not (i) conflict with or result in a breach or violation of
(a) any of the terms and provisions of, or constitute a default under the
Company’s Articles of Incorporation or the Company’s Bylaws, both as in effect
on the date hereof (true and complete copies of which have been filed on the
EDGAR system) and as to be in effect following the Merger and the Migratory
Merger, or (b) any statute, rule, regulation or order of any governmental agency
or body or any court, domestic or foreign, having jurisdiction over the Company,
any Subsidiary or any of their respective assets or properties, except for such
breaches or violations as could not be reasonably expected to result in a
Material Adverse Effect, individually or in the aggregate, or (ii) conflict
with, or constitute a default (or an event that with notice or lapse of time or
both would become a default) under, result in the creation of any lien,
encumbrance or other adverse claim upon any of the properties or assets of the
Company or any Subsidiary or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any Material Contract, except for such conflicts, defaults or other
events as could not be reasonably expected to result in a Material Adverse
Effect, individually or in the aggregate.

4.11 Tax Matters. The Company and each Subsidiary has timely prepared and filed
all tax returns required to have been filed by the Company or such Subsidiary
with all appropriate governmental agencies and, except as set forth on Schedule
4.11, timely paid all taxes shown thereon or otherwise owed by it unless and to
the extent being actively contested in good faith by appropriate proceedings,
for which reasonable reserves have been established on the consolidated
financial statements of the Company or Group, as applicable. The charges,
accruals and reserves on the books of the Company and its Subsidiaries in
respect of taxes for all fiscal periods are adequate in all material respects,
and there are no material unpaid assessments against the Company or any
Subsidiary nor, to the Company’s Knowledge, except as set forth on Schedule
4.11, any basis for the assessment of any additional taxes, penalties or
interest for any fiscal period or audits by any federal, state or local taxing
authority except for any assessment which is not material to the Company and its
Subsidiaries, taken as a whole (after giving effect to the Merger). All taxes
and other assessments and levies that the Company or any Subsidiary is

 

-11-



--------------------------------------------------------------------------------

required to withhold or to collect for payment have been duly withheld and
collected and paid to the proper governmental entity or third party when due.
There are no tax liens or claims pending or, to the Company’s Knowledge,
threatened against the Company or any Subsidiary or any of their respective
assets or property. Except as described on Schedule 4.11, there are no
outstanding tax sharing agreements or other such arrangements between the
Company and any Subsidiary or other corporation or entity.

4.12 Title to Properties. Except as disclosed in the Private Placement
Memorandum and after giving effect to the Merger, the Company and each
Subsidiary has good and marketable title to all real properties and all other
material properties and assets owned by it, in each case free from liens,
encumbrances and defects that would materially affect the value thereof or
materially interfere with the use made or currently planned to be made thereof
by them; and except as disclosed in the Private Placement Memorandum and after
giving effect to the Merger, the Company and each Subsidiary holds any leased
real or material personal property under valid and enforceable leases with no
exceptions that would materially interfere with the use made or currently
planned to be made thereof by them.

4.13 Certificates, Authorities and Permits. Each of the Company and its
Subsidiaries possess adequate certificates, authorities or permits issued by
appropriate governmental agencies or bodies necessary to conduct the business
now operated by it, and neither the Company nor any Subsidiary has received any
notice of proceedings relating to the revocation or modification of any such
certificate, authority or permit that, if determined adversely to the Company or
such Subsidiary, could reasonably be expected to have a Material Adverse Effect,
individually or in the aggregate.

4.14 Labor Matters.

(a) Except as set forth on Schedule 4.14, the Company is not a party to or bound
by any collective bargaining agreements or other agreements with labor
organizations. The Company has not violated in any laws, regulations, orders or
contract terms, affecting the collective bargaining rights of employees, labor
organizations or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours, except for such violations as could not reasonably be
expected to result in a Material Adverse Effect, individually or in the
aggregate.

(b) (i) There are no labor disputes existing, or to the Company’s Knowledge,
threatened, involving strikes, slow-downs, work stoppages, job actions,
disputes, lockouts or any other disruptions of or by the Company’s employees,
(ii) there are no unfair labor practices or petitions for election pending or,
to the Company’s Knowledge, threatened before the National Labor Relations Board
or any other federal, state or local labor commission relating to the Company’s
employees, (iii) no demand for recognition or certification heretofore made by
any labor organization or group of employees is pending with respect to the
Company and (iv) to the Company’s Knowledge, the Company enjoys good labor and
employee relations with its employees and labor organizations.

 

-12-



--------------------------------------------------------------------------------

(c) The Company is, and at all times has been, in compliance with all applicable
laws respecting employment (including laws relating to classification of
employees and independent contractors) and employment practices, terms and
conditions of employment, wages and hours, and immigration and naturalization,
except for such noncompliance as could not reasonably be expected to result in a
Material Adverse Effect, individually or in the aggregate There are no claims
pending against the Company before the Equal Employment Opportunity Commission
or any other administrative body or in any court asserting any violation of
Title VII of the Civil Rights Act of 1964, the Age Discrimination Act of 1967,
42 U.S.C. §§ 1981 or 1983 or any other federal, state or local Law, statute or
ordinance barring discrimination in employment.

(d) Except as disclosed in the Private Placement Memorandum or as described on
Schedule 4.14, after giving effect to the Merger, neither the Company nor any
Subsidiary will be a party to, or bound by, any employment or other contract or
agreement that contains any severance, termination pay or change of control
liability or obligation, including, without limitation, any “excess parachute
payment,” as defined in Section 280G(b) of the Internal Revenue Code.

(e) Except as specified in Schedule 4.14, to the Company’s Knowledge, each of
the Company’s employees is a Person who is either a United States citizen or a
permanent resident entitled to work in the United States. To the Company’s
Knowledge, the Company has no liability for the improper classification by the
Company of such employees as independent contractors or leased employees prior
to the Closing.

4.15 Intellectual Property.

(a) All Intellectual Property of the Company and its Subsidiaries is currently
in compliance with all legal requirements (including timely filings, proofs and
payments of fees) and is valid and enforceable (after giving effect to the
Merger). Except as disclosed in the Private Placement Memorandum, no
Intellectual Property of the Company or its Subsidiaries which is necessary for
the conduct of Company’s and each of its Subsidiaries’ respective businesses as
currently conducted or as currently proposed to be conducted after giving effect
to the Merger has been or is now involved in any cancellation, dispute or
litigation, and, to the Company’s Knowledge, no such action is threatened. No
patent of the Company or its Subsidiaries has been or is now involved in any
interference, reissue, re-examination or opposition proceeding.

(b) All of the licenses and sublicenses and consent, royalty or other agreements
concerning Intellectual Property which are necessary for the conduct of the
Company’s and each of its Subsidiaries’ respective businesses as currently
conducted or as currently proposed to be conducted to which the Company or any
Subsidiary is a party or by which any of their assets are bound (other than
generally commercially available, non-custom, off-the-shelf software application
programs having a retail acquisition price of less than $10,000 per license)
(collectively, “License Agreements”) are valid and binding obligations of the
Company or its Subsidiaries that are parties thereto and, to the Company’s
Knowledge, the other parties thereto, enforceable in accordance with their
terms, except to the extent that enforcement

 

-13-



--------------------------------------------------------------------------------

thereof may be limited by bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity, and there exists
no event or condition which will result in a material violation or breach of or
constitute (with or without due notice or lapse of time or both) a default by
the Company or any of its Subsidiaries under any such License Agreement.

(c) The Company and its Subsidiaries own or have the valid right to use all of
the Intellectual Property that is necessary for the conduct of the Company’s and
each of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted after giving effect to the Merger and for the
ownership, maintenance and operation of the Company’s and its Subsidiaries’
properties and assets, free and clear of all liens, encumbrances, adverse claims
or obligations to license all such owned Intellectual Property, other than
licenses entered into in the ordinary course of the Company’s and its
Subsidiaries’ businesses.

(d) The conduct of the Company’s and its Subsidiaries’ businesses as currently
conducted or as currently proposed to be conducted after giving effect to the
Merger does not infringe or otherwise impair or conflict with (collectively,
“Infringe”) any Intellectual Property rights of any third party or any
confidentiality obligation owed to a third party, and, to the Company’s
Knowledge, the Intellectual Property and Confidential Information of the Company
and its Subsidiaries which are necessary for the conduct of Company’s and each
of its Subsidiaries’ respective businesses as currently conducted or as
currently proposed to be conducted after giving effect to the Merger are not
being Infringed by any third party. Except as disclosed in the Private Placement
Memorandum, there is no litigation or order pending or outstanding or, to the
Company’s Knowledge, threatened or imminent, that seeks to limit or challenge or
that concerns the ownership, use, validity or enforceability of any Intellectual
Property or Confidential Information of the Company and its Subsidiaries and the
Company’s and its Subsidiaries’ use of any Intellectual Property or Confidential
Information owned by a third party, and, to the Company’s Knowledge, there is no
valid basis for the same.

(e) The consummation of the transactions contemplated hereby and by the other
Transaction Documents will not result in the alteration, loss, impairment of or
restriction on the Company’s or any of its Subsidiaries’ ownership or right to
use any of the Intellectual Property or Confidential Information which is
necessary for the conduct of Company’s and each of its Subsidiaries’ respective
businesses as currently conducted or as currently proposed to be conducted.

(f) The Company and its Subsidiaries have taken reasonable steps to protect the
Company’s and its Subsidiaries’ rights in their Intellectual Property and
Confidential Information.

4.16 Environmental Matters. Neither the Company nor any Subsidiary is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “Environmental Laws”), owns or operates any real

 

-14-



--------------------------------------------------------------------------------

property contaminated with any substance that is subject to any Environmental
Laws, is liable for any off-site disposal or contamination pursuant to any
Environmental Laws, or is subject to any claim relating to any Environmental
Laws, which violation, contamination, liability or claim has had or could
reasonably be expected to have a Material Adverse Effect, individually or in the
aggregate; and there is no pending or, to the Company’s Knowledge, threatened
investigation that might lead to such a claim.

4.17 Litigation. Except as disclosed in the Private Placement Memorandum or as
described on Schedule 4.17, there are no pending actions, suits or proceedings
against or affecting the Company, its Subsidiaries or any of its or their
properties; and to the Company’s Knowledge, no such actions, suits or
proceedings are threatened or contemplated. Neither the Company nor any
Subsidiary, nor any director or officer thereof, is or since January 1, 2005 has
been the subject of any action involving a claim of violation of or liability
under federal or state securities laws or a claim of breach of fiduciary duty.
There has not been, and to the Company’s Knowledge, there is not pending or
contemplated, any investigation by the SEC involving the Company or any current
or former director or officer of the Company. The SEC has not issued any stop
order or other order suspending the effectiveness of any registration statement
filed by the Company or any Subsidiary under the 1933 Act or the 1934 Act.

4.18 Financial Statements. The financial statements included in each SEC Filing
or the Private Placement Memorandum comply in all material respects with
applicable accounting requirements and the rules and regulations of the SEC with
respect thereto as in effect at the time of filing (or to the extent corrected
by a subsequent restatement) or the date of the Private Placement Memorandum, as
applicable, and present fairly, in all material respects, the consolidated
financial position of the Company or Group as of the dates shown and their
respective consolidated results of operations and cash flows for the periods
shown, and such financial statements have been prepared in conformity with
United States generally accepted accounting principles applied on a consistent
basis (“GAAP”) (except as may be disclosed therein or in the notes thereto, and,
in the case of interim financial statements, as permitted by GAAP or the
applicable rules under the 1934 Act, as applicable). Except as set forth in the
financial statements of the Company included in the SEC Filings filed prior to
the date hereof, in the financial statements of Group included in the Private
Placement Memorandum or as described on Schedule 4.18, neither the Company nor
any of its Subsidiaries has incurred any liabilities, contingent or otherwise,
except those incurred in the ordinary course of business, consistent (as to
amount and nature) with past practices since the date of such financial
statements, none of which, individually or in the aggregate, have had or could
reasonably be expected to have a Material Adverse Effect.

(b) The pro forma financial information and the related notes included in the
Private Placement Memorandum have been properly compiled and prepared in
accordance with the applicable requirements of the Securities Act and the rules
and regulations thereunder and present fairly the information shown therein, and
the assumptions used in the preparation thereof are reasonable and the
adjustments used therein are appropriate to give effect to the transactions and
circumstances referred to therein.

 

-15-



--------------------------------------------------------------------------------

4.19 Insurance Coverage. The Company and the Subsidiaries maintain in full force
and effect insurance coverage that is customary for comparably situated
companies for the business currently being conducted and as currently proposed
to be conducted after giving effect to the Merger and the properties owned or
leased by the Company and each Subsidiary, and the Company believes such
insurance coverage to be adequate against all liabilities, claims and risks
against which it is customary for comparably situated companies to insure.

4.20 Compliance with OTC Bulletin Board Requirements. The Common Stock is
registered pursuant to Section 12(g) of the 1934 Act and is quoted on The OTC
Bulletin Board quotation service (the “OTCBB”), and the Company has taken no
action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or removal from quotation of
the Common Stock from the OTCBB, nor has the Company received any notification
that the SEC, the OTCBB or the Financial Industry Regulatory Authority, Inc. is
contemplating terminating such registration or quotation.

4.21 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or any Subsidiary (other than as described in the
Private Placement Memorandum) or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of the Company or any Subsidiary.

4.22 No General Solicitation. Neither the Company nor any Person acting on its
behalf has conducted any general solicitation or general advertising (as those
terms are used in Regulation D) in connection with the offer or sale of any of
the Securities.

4.23 No Integrated Offering. Neither the Company nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any Company security or solicited any offers to buy any
security, under circumstances that would adversely affect reliance by the
Company on Section 4(2) for the exemption from registration for the transactions
contemplated hereby or would require registration of the offer or sale of the
Securities to the Investors under the 1933 Act.

4.24 Private Placement. Subject to the accuracy of the representations and
warranties of each Investor set forth in Section 5 hereof, the offer and sale of
the Securities to the Investors as contemplated hereby are exempt from the
registration requirements of the 1933 Act.

4.25 Questionable Payments. Neither the Company nor any of its Subsidiaries nor,
to the Company’s Knowledge, any of their respective current or former
shareholders, directors, officers, employees, agents or other Persons acting on
behalf of the Company or any Subsidiary, has on behalf of the Company or any
Subsidiary or in connection with their respective businesses: (a) used any
corporate funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity; (b) made any direct or
indirect unlawful payments to any governmental officials or employees from
corporate funds; (c) established or maintained any unlawful or unrecorded fund
of corporate monies or other assets; (d) made any false or fictitious entries on
the books and records of the Company or any

 

-16-



--------------------------------------------------------------------------------

Subsidiary; or (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.

4.26 Transactions with Affiliates. Except as disclosed in the SEC Filings or the
Private Placement Memorandum or as disclosed on Schedule 4.26, none of the
officers or directors of the Company and, to the Company’s Knowledge, none of
the employees of the Company is presently a party to any transaction with the
Company or any Subsidiary (other than as holders of stock options and/or
warrants, and for services as employees, officers and directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from, any officer, director or such
employee or, to the Company’s Knowledge, any entity in which any officer,
director, or any such employee has a substantial interest or is an officer,
director, trustee or partner.

4.27 Internal Controls. The Company is in material compliance with the
provisions of the Sarbanes-Oxley Act of 2002 currently applicable to the
Company. The Company and the Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company has established disclosure controls and procedures (as defined in 1934
Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed such disclosure
controls and procedures to ensure that material information relating to the
Company, including the Subsidiaries, is made known to the certifying officers by
others within those entities, particularly during the period in which the
Company’s most recently filed periodic report under the 1934 Act, as the case
may be, is being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of the end of the
period covered by the most recently filed periodic report under the 1934 Act
(such date, the “Evaluation Date”). The Company presented in its most recently
filed periodic report under the 1934 Act the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 308 of Regulation S-K) or, to the Company’s Knowledge,
in other factors that could significantly affect the Company’s internal
controls. The Company maintains and will continue to maintain a standard system
of accounting established and administered in accordance with GAAP and the
applicable requirements of the 1934 Act.

4.28 Disclosures. Neither the Company nor the Placement Agent nor any Person
acting on the Company’s behalf has provided the Investors or their agents or
counsel with any information that constitutes or might constitute material,
non-public information, other than the terms of the transactions contemplated
hereby and other information that will be included in the Form 8-K with respect
to the transactions contemplated by the Transaction Documents to be filed with
the SEC within four Business Days of the Closing (collectively, the “Transaction

 

-17-



--------------------------------------------------------------------------------

Information”), except for certain financial information for the first quarter of
2011 and such additional non-public information as may have been provided to a
particular Investor pursuant to a written confidentiality agreement between the
Company and such Investor (a “Restricted Investor”). The Private Placement
Memorandum and the other written materials delivered to the Investors in
connection with the transactions contemplated by the Transaction Documents do
not contain any untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements contained therein, in light of
the circumstances under which they were made, not misleading.

4.29 Merger Agreement. A true and complete copy of the Merger Agreement,
together with all exhibits and schedules thereto, has been provided to the
Investors. The Merger Agreement has been duly authorized, executed and delivered
by each of the parties thereto and constitutes the legal, valid and binding
obligation of each of the parties thereto, enforceable against each of them in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability,
relating to or affecting creditors’ rights generally and to general principles
of equity. The representations and warranties made in the Merger Agreement by
each of the parties thereto are true and correct and will be true and correct at
all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct as of such earlier
date. Each of the parties to the Merger Agreement has performed or will perform
prior to the Closing Date all obligations and conditions required to be
performed or observed by it pursuant to the Merger Agreement on or prior to the
Closing Date. The description of the Merger Agreement contained in the Private
Placement Memorandum is true and complete in all material respects.

4.29 Investment Company. The Company is not required to be registered as, and is
not an Affiliate of, and immediately following the Closing will not be required
to register as, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

4.30 Statistical and Market Data. The statistical and market and
industry-related data included in the Private Placement Memorandum are based on
or derived from sources which the Company believes to be reliable and accurate
or represent the Company’s good faith estimates that are made on the basis of
data derived from such sources.

4.31 Cuba. Neither the Company nor any of its Affiliates does business with the
government of Cuba or with any Person or Affiliate located in Cuba within the
meaning of Section 517.075, Florida Statutes.

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1 Organization and Existence. Such Investor is a validly existing corporation,
limited partnership or limited liability company and has all requisite
corporate, partnership or limited liability company power and authority to
invest in the Securities pursuant to this Agreement.

 

-18-



--------------------------------------------------------------------------------

5.2 Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each will constitute the valid and legally binding obligation of
such Investor, enforceable against such Investor in accordance with their
respective terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability, relating
to or affecting creditors’ rights generally and to general principles of equity.

5.3 Purchase Entirely for Own Account. The Securities to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, and not with a view to the resale or distribution of any part
thereof in violation of the 1933 Act, and such Investor has no present intention
of selling, granting any participation in, or otherwise distributing the same in
violation of the 1933 Act without prejudice, however, to such Investor’s right
at all times to sell or otherwise dispose of all or any part of such Securities
in compliance with applicable federal and state securities laws. Nothing
contained herein shall be deemed a representation or warranty by such Investor
to hold the Securities for any period of time. Such Investor is not a
broker-dealer registered with the SEC under the 1934 Act or an entity engaged in
a business that would require it to be so registered.

5.4 Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Securities and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5 Disclosure of Information. Such Investor has had an opportunity to receive
all information related to the Company requested by it and to ask questions of
and receive answers from the Company regarding the Company, its business and the
terms and conditions of the offering of the Securities. Such Investor
acknowledges receipt of copies of the SEC Filings and the Private Placement
Memorandum. Neither such inquiries nor any other due diligence investigation
conducted by such Investor shall modify, limit or otherwise affect such
Investor’s right to rely on the Company’s representations and warranties
contained in this Agreement.

5.6 Restricted Securities. Such Investor understands that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances. Such Investor understands and acknowledges that
the Company may have been a “shell company” (as defined in Rule 12b-2 under the
1934 Act) prior to the Merger and that there are limitations on the availability
of Rule 144 to shareholders of a company that was at any time a “shell company.”

5.7 Legends. It is understood that, except as provided below, certificates
evidencing the Securities may bear the following or any similar legend:

 

-19-



--------------------------------------------------------------------------------

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, or (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended.”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Securities, the legend required by such state authority.

5.8 Accredited Investor. Such Investor is, and at the time it exercises any
Warrants or Reset Warrants will be, an accredited investor within the meaning of
Rule 501(a)(1), (2), (3) or (7) of Regulation D, as amended, under the 1933 Act.

5.9 No General Solicitation. Such Investor did not learn of the investment in
the Securities as a result of any general solicitation or general advertising.

5.10 Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company, any Subsidiary or an Investor for any commission,
fee or other compensation pursuant to any agreement, arrangement or
understanding entered into by or on behalf of such Investor.

5.11 Prohibited Transactions. Since the earlier of (a) such time as such
Investor was first contacted by the Company or any other Person acting on behalf
of the Company regarding the transactions contemplated hereby or (b) thirty
(30) days prior to the date hereof, neither such Investor nor any Affiliate of
such Investor which (x) had knowledge of the transactions contemplated hereby,
(y) has or shares discretion relating to such Investor’s investments or trading
or information concerning such Investor’s investments, including in respect of
the Securities, or (z) is subject to such Investor’s review or input concerning
such Affiliate’s investments or trading (collectively, “Trading Affiliates”)
has, directly or indirectly, effected or agreed to effect any short sale,
whether or not against the box, established any “put equivalent position” (as
defined in Rule 16a-1(h) under the 1934 Act) with respect to the Common Stock,
granted any other right (including, without limitation, any put or call option)
with respect to the Common Stock or with respect to any security that includes,
relates to or derived any significant part of its value from the Common Stock or
otherwise sought to hedge its position in the Securities (each, a “Prohibited
Transaction”) or engaged in any other purchase, sale or other transaction with
respect to securities of the Company. Prior to the earliest to occur of (i) the
termination of this Agreement, (ii) the Effective Date or (iii) the
Effectiveness Deadline, such Investor shall not, and shall cause its Trading
Affiliates not to, engage, directly or indirectly, in a Prohibited Transaction.
Such Investor acknowledges that the representations, warranties and covenants
contained in this Section 5.11 are being made for the benefit of the Investors
as well as the Company and that each of the other Investors shall have an
independent

 

-20-



--------------------------------------------------------------------------------

right to assert any claims against such Investor arising out of any breach or
violation of the provisions of this Section 5.11.

6. Conditions to Closing.

6.1 Conditions to the Investors’ Obligations. The obligation of each Investor to
purchase the Shares and the Warrants at the Closing is subject to the
fulfillment to such Investor’s satisfaction, on or prior to the Closing Date, of
the following conditions, any of which may be waived by such Investor (as to
itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
qualified as to materiality shall be true and correct at all times prior to and
on the Closing Date, except to the extent any such representation or warranty
expressly speaks as of an earlier date, in which case such representation or
warranty shall be true and correct as of such earlier date, and, the
representations and warranties made by the Company in Section 4 hereof not
qualified as to materiality shall be true and correct in all material respects
at all times prior to and on the Closing Date, except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
such representation or warranty shall be true and correct in all material
respects as of such earlier date. The Company shall have performed in all
material respects all obligations and covenants herein required to be performed
by it on or prior to the Closing Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers (other than the Shareholder Approval) necessary for
consummation of the purchase and sale of the Securities and the consummation of
the other transactions contemplated by the Transaction Documents, all of which
shall be in full force and effect.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

(d) The Certificate of Designation shall have been filed with the Secretary of
State of Nevada and shall be effective; a filed copy of the Certificate of
Designations shall have been provided to the Investors.

(e) On or prior to the Closing Date, the Company shall have received gross
proceeds from the sale of the Shares and Warrants as contemplated hereby of at
least Eighteen Million Dollars ($18,000,000).

(f) The Company shall have delivered to the Investors, executed Voting
Agreements executed by the Company and each of the shareholders listed on
Schedule 6.1(f) hereto, each of which shall be in full force and effect.

(g) The Merger Agreement and the Stock Repurchase Agreement shall be in full
force and effect, enforceable against each of the parties thereto; each of the
Company and the other parties to the Merger Agreement and the Stock Repurchase
Agreement shall have

 

-21-



--------------------------------------------------------------------------------

complied in all material respects with all agreements and satisfied all
conditions (other than the consummation of the transactions contemplated
thereby) on its part to be performed or satisfied under the Merger Agreement
and/or the Stock Repurchase Agreement (as applicable) at or prior to the Closing
Date, in each case without any modification or waiver thereof, and shall have
provided documentation reasonably satisfactory to the Investors evidencing such
satisfaction, such that the Merger and the Stock Repurchase shall close
contemporaneously with the transactions contemplated hereby.

(h) The Company shall have delivered to the Investors a fully executed
counterpart of the Consent and Waiver Agreement, which shall be in full force
and effect.

(i) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(j) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (e), (i) and (m) of this Section 6.1.

(k) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement and the other Transaction Documents,
the issuance of the Securities, the Merger, the Migratory Merger and the Reverse
Split and calling the Shareholders Meeting, certifying the current versions of
the Articles of Incorporation and Bylaws of the Company and certifying as to the
signatures and authority of persons signing the Transaction Documents and
related documents on behalf of the Company.

(l) The Investors shall have received opinions from counsel to each of the
Company and Group, dated as of the Closing Date, in form and substance
reasonably acceptable to the Investors and addressing such legal matters as the
Investors may reasonably request.

(m) No stop order or suspension of trading shall have been imposed by the SEC or
any other governmental or regulatory body with respect to public trading in the
Common Stock.

(n) The Company shall have delivered to the Investors executed counterparts of
the D&O Lock-Up Agreements from each of the Persons listed in Exhibit D.

6.2 Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares and the Warrants at the Closing is subject to the
fulfillment to the

 

-22-



--------------------------------------------------------------------------------

satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Investors in Section 5
hereof, other than the representations and warranties contained in Sections 5.3,
5.4, 5.5, 5.6, 5.7, 5.8 and 5.9 (the “Investment Representations”), shall be
true and correct in all material respects when made, and shall be true and
correct in all material respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investment
Representations shall be true and correct in all respects when made, and shall
be true and correct in all respects on the Closing Date with the same force and
effect as if they had been made on and as of said date. The Investors shall have
performed in all material respects all obligations and covenants herein required
to be performed by them on or prior to the Closing Date.

(b) The Investors shall have executed and delivered the Registration Rights
Agreement.

(c) The Investors shall have delivered the Purchase Price to the Company.

(d) The Merger Agreement and the Stock Repurchase Agreement shall be in full
force and effect, enforceable against each of the parties thereto; each of the
Company and the other parties to the Merger Agreement and the Stock Repurchase
Agreement shall have complied in all material respects with all agreements and
satisfied all conditions (other than the consummation of the transactions
contemplated hereby) on its part to be performed or satisfied under the Merger
Agreement and/or the Stock Repurchase Agreement (as applicable) at or prior to
the Closing Date, such that the Merger and the Stock Repurchase shall close
contemporaneously with the transactions contemplated hereby.

(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f) Each Investor shall have furnished to the Company two copies of a properly
completed and executed IRS Form W-9, IRS Form W-8IMY or IRS Form W-8BEN, as
applicable, and such other documents (if any) as the Company may reasonably
request in order to establish that the Company is not required to withhold
taxes, or if so required, the amount of any taxes to be withheld, from any
payments to such Investor hereunder or under any of the other Transaction
Documents.

 

-23-



--------------------------------------------------------------------------------

6.3 Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing and to perform its or their other obligations
hereunder shall terminate as follows:

(i) Upon the mutual written consent of the Company and the Required Investors;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by such Investor; or

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to the earliest to occur of (i) the second
Business Day after the effective date of the Merger, (ii) the termination of the
Merger Agreement or (iii) April 30, 2011;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing and to perform its
other obligations hereunder shall not then be in breach of any of its
representations, warranties, covenants or agreements in this Agreement or the
other Transaction Documents if such breach has resulted in the circumstances
giving rise to such party’s seeking to terminate its obligation to effect the
Closing and to perform its other obligations hereunder.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing and to perform its other obligations hereunder
pursuant to this Section 6.3, written notice thereof shall forthwith be given to
the other Investors by the Company and the other Investors shall have the right
to terminate their obligations to effect the Closing and to perform its other
obligations hereunder upon written notice to the Company and the other
Investors. Nothing in this Section 6.3 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents.

7. Covenants and Agreements of the Company.

7.1 Reservation of Common Stock. Once the Reverse Split is effective, the
Company shall at all times reserve and keep available out of its authorized but
unissued shares of Common Stock a sufficient number of shares solely for the
purpose of providing for the conversion of the Shares, the exercise of the
Warrants, the issuance of the Reset Shares and the exercise of the Reset
Warrants.

 

-24-



--------------------------------------------------------------------------------

7.2 Reports. The Company will furnish to the Investors and/or their assignees
such information relating to the Company and its Subsidiaries as from time to
time may reasonably be requested by the Investors and/or their assignees;
provided, however, that the Company shall not disclose material nonpublic
information to the Investors, or to advisors to or representatives of the
Investors, unless prior to disclosure of such information the Company identifies
such information as being material nonpublic information and provides the
Investors, such advisors and representatives with the opportunity to accept or
refuse to accept such material nonpublic information for review and any Investor
wishing to obtain such information enters into an appropriate confidentiality
agreement with the Company with respect thereto.

7.3 No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.4 Insurance. The Company shall not materially reduce the insurance coverages
described in Section 4.19.

7.5 Compliance with Laws. The Company will comply in all material respects with
all applicable laws, rules, regulations, orders and decrees of all governmental
authorities.

7.6 Listing of Underlying Shares and Related Matters. The Company will use its
reasonable best efforts to have its Common Stock listed on any one of the New
York Stock Exchange, the NYSE Amex or any NASDAQ stock exchange as soon as
reasonably practicable after the Company meets the quantitative listing
standards of any such exchange. If the Company applies to have its Common Stock
or other securities traded on any other principal stock exchange or market, it
shall include in such application the Conversion Shares, the Warrant Shares, the
Reset Shares, if any, and the Reset Warrant Shares, if any, and will take such
other action as is necessary to cause such Common Stock to be so listed. The
Company will use commercially reasonable efforts to continue the listing and
trading of its Common Stock on such exchange or market and, in accordance,
therewith, will use commercially reasonable efforts to comply in all respects
with the Company’s reporting, filing and other obligations under the bylaws or
rules of such exchange or market, as applicable.

7.7 Termination of Covenants. The provisions of Sections 7.2 through 7.6 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.8 Removal of Legends. In connection with any sale or disposition of the
Securities by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, the Company shall or, in the case of Common Stock, shall cause the
transfer agent for the Common Stock (the “Transfer Agent”) to issue

 

-25-



--------------------------------------------------------------------------------

replacement certificates representing the Securities sold or disposed of without
restrictive legends. Upon the earlier of (i) registration of the Securities for
resale pursuant to the Registration Rights Agreement or (ii) the Securities
becoming eligible to be sold without restriction pursuant to Rule 144 the
Company shall (A) deliver to the Transfer Agent irrevocable instructions that
the Transfer Agent shall reissue a certificate representing such Securities
without legends upon receipt by such Transfer Agent of the legended certificates
for such Securities, together with either (1) customary representations by the
Investor and such Investor’s broker that Rule 144 applies to the Securities
represented thereby and such Securities have been or are being sold in
accordance with Rule 144 or (2) a statement by the Investor that such Investor
has sold the Securities represented thereby in accordance with the Plan of
Distribution contained in the Registration Statement, and (B) cause its counsel
to deliver to the Transfer Agent one or more blanket opinions to the effect that
the removal of such legends in such circumstances may be effected under the 1933
Act. From and after the earlier of such dates, upon an Investor’s written
request, the Company shall promptly cause certificates evidencing the Investor’s
Securities to be replaced with certificates which do not bear such restrictive
legends, and Conversion Shares subsequently issued upon due conversion of the
Shares, Warrant Shares subsequently issued upon due exercise of the Warrants and
Reset Warrant Shares issued upon due exercise of the Reset Warrants shall not
bear such restrictive legends, provided the provisions of either clause (i) or
clause (ii) above, as applicable, are satisfied with respect to such Conversion
Shares, Warrant Shares and/or Reset Warrant Shares. When the Company is required
to cause an unlegended certificate to replace a previously issued legended
certificate, if: (1) the unlegended certificate is not delivered to an Investor
within three (3) Business Days of submission by that Investor of a legended
certificate and supporting documentation to the Transfer Agent as provided above
and (2) prior to the time such unlegended certificate is received by the
Investor, the Investor, or any third party on behalf of such Investor or for the
Investor’s account, purchases (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Investor of
shares represented by such certificate (a “Buy-In”), then the Company shall pay
in cash to the Investor (for costs incurred either directly by such Investor or
on behalf of a third party) the amount by which the total purchase price paid
for Common Stock as a result of the Buy-In (including brokerage commissions, if
any) exceeds the proceeds received by such Investor as a result of the sale to
which such Buy-In relates. The Investor shall provide the Company written notice
indicating the amounts payable to the Investor in respect of the Buy-In.

7.9 Proxy Statement; Shareholders Meeting.

(a) Promptly following the execution and delivery of this Agreement the Company
shall use its commercially reasonable best efforts to call and hold a meeting of
its shareholders (the “Shareholders Meeting”) not later than the date which is
120 days after the Closing Date (the “Shareholders Meeting Deadline”), for the
purpose of seeking approval of the Company’s shareholders for (i) the Migratory
Merger and (ii) the Reverse Split (collectively, the “Proposals”). In connection
therewith, the Company will promptly prepare and file with the SEC no later than
the date which is 60 days after the Closing Date (the “Proxy Filing Deadline”)
proxy materials (including a proxy statement and form of proxy) for use at the
Shareholders Meeting and, after receiving and promptly responding to any
comments of the SEC thereon, shall (subject to any waiting period imposed by SEC
rules) promptly mail such proxy materials to the

 

-26-



--------------------------------------------------------------------------------

shareholders of the Company. Each Investor shall promptly furnish in writing to
the Company such information relating to such Investor and its investment in the
Company as the Company may reasonably request for inclusion in the Proxy
Statement. The Company will comply with Section 14(a) of the 1934 Act and the
rules promulgated thereunder in relation to any proxy statement (as amended or
supplemented, the “Proxy Statement”) and any form of proxy to be sent to the
shareholders of the Company in connection with the Shareholders Meeting, and the
Proxy Statement shall not, on the date that the Proxy Statement (or any
amendment thereof or supplement thereto) is first mailed to shareholders or at
the time of the Shareholders Meeting, contain any untrue statement of a material
fact or omit to state any material fact necessary in order to make the
statements made therein not false or misleading, or omit to state any material
fact necessary to correct any statement in any earlier communication with
respect to the solicitation of proxies or the Shareholders Meeting which has
become false or misleading. If the Company should discover at any time prior to
the Shareholders Meeting, any event relating to the Company or any of its
Subsidiaries or any of their respective Affiliates, officers or directors that
is required to be set forth in a supplement or amendment to the Proxy Statement,
in addition to the Company’s obligations under the 1934 Act, the Company will
promptly inform the Investors thereof.

(b) Subject to their fiduciary obligations under applicable law (as determined
in good faith by the Company’s Board of Directors after consultation with the
Company’s outside counsel), the Company’s Board of Directors shall recommend to
the Company’s shareholders that the shareholders vote in favor of the Proposals
(the “Company Board Recommendation”) and take all commercially reasonable action
to solicit the approval of the shareholders for the Proposals unless the Board
of Directors shall have modified, amended or withdrawn the Company Board
Recommendation pursuant to the provisions of the immediately succeeding
sentence. The Company covenants that the Board of Directors of the Company shall
not modify, amend or withdraw the Company Board Recommendation unless the Board
of Directors (after consultation with the Company’s outside counsel) shall
determine in the good faith exercise of its business judgment that maintaining
the Company Board Recommendation would violate its fiduciary duty to the
Company’s shareholders. Whether or not the Company’s Board of Directors
modifies, amends or withdraws the Company Board Recommendation pursuant to the
immediately preceding sentence, the Company shall in accordance with Nevada law
and the provisions of its Articles of Incorporation and Bylaws, (i) take all
action necessary to convene the Shareholders Meeting as promptly as practicable,
but no later than the Shareholders Meeting Deadline, to consider and vote upon
the approval of the Proposals and (ii) submit the Proposals at the Shareholders
Meeting to the shareholders of the Company for their approval.

(c) No later than two Business Days after receipt of the Shareholder Approval,
the Company shall effect the Migratory Merger and the Reverse Split (such date,
the “Recap Deadline”).

(d) If (i) a preliminary Proxy Statement is not filed with the SEC on or before
the Proxy Filing Deadline, (ii) the Shareholders Meeting is not held on or
before the Shareholders Meeting Deadline or (iii) the Migratory Merger and the
Reverse Split are not effected on or before the Recap Deadline (each, an “Event”
and the date on which such Event first occurs, the “Event Date”), the Company
will make pro rata payments to each Investor, as

 

-27-



--------------------------------------------------------------------------------

liquidated damages and not as a penalty, in an amount equal to 1.5% of the
aggregate amount invested by such Investor for each 30-day period or pro rata
for any portion thereof following the Event Date until the related Event is
cured. Such payments shall constitute the Investors’ exclusive monetary remedy
for such events, but shall not affect the right of the Investors to seek
injunctive relief. Such payments shall be made to each Investor in cash no later
than three (3) Business Days after the end of each 30-day period.

7.10 Board Composition. No later than the 180th day after the Closing Date, the
Company shall re-constitute its Board of Directors to consist of not less than
five members, a majority of whom shall constitute “Independent Directors” as
defined in Nasdaq Marketplace Rule 5605(a)(2).

7.11 Subsequent Equity Sales.

(a) From the date hereof until ninety (90) days after the Closing Date, without
the consent of the Required Investors, neither the Company nor any Subsidiary
shall issue shares of Common Stock or Common Stock Equivalents. Notwithstanding
the foregoing, the provisions of this Section 7.11(a) shall not apply to (i) the
issuance of Common Stock or Common Stock Equivalents upon the conversion or
exercise of any securities of the Company or a Subsidiary outstanding on the
date hereof, provided that the terms of such security are not amended after the
date hereof to decrease the exercise price or increase the Common Stock or
Common Stock Equivalents receivable upon the exercise, conversion or exchange
thereof or (ii) the issuance of any Common Stock or Common Stock Equivalents
pursuant to any Company equity incentive plan approved by the Company’s
shareholders or a committee of the Company’s Board of Directors comprised solely
of “Independent Directors” (as defined in Section 7.10).

(b) From the date hereof until the earlier of (i) three years from the Closing
Date or (ii) such time as no Investor holds any of the Securities, the Company
shall be prohibited from effecting or entering into an agreement to effect any
“Variable Rate Transaction.” The term “Variable Rate Transaction” shall mean a
transaction in which the Company issues or sells (i) any debt or equity
securities that are convertible into, exchangeable or exercisable for, or
include the right to receive additional shares of Common Stock either (A) at a
conversion, exercise or exchange rate or other price that is based upon and/or
varies with the trading prices of or quotations for the shares of Common Stock
at any time after the initial issuance of such debt or equity securities, or
(B) with a conversion, exercise or exchange price that is subject to being reset
at some future date after the initial issuance of such debt or equity security
or upon the occurrence of specified or contingent events directly or indirectly
related to the business of the Company or the market for the Common Stock or
(ii) enters into any agreement, including, but not limited to, an equity line of
credit, whereby the Company may sell securities at a future determined price.
For the avoidance of doubt, the issuance of a security which is subject to
customary anti-dilution protections, including where the conversion, exercise or
exchange price is subject to adjustment as a result of stock splits, reverse
stock splits and other similar recapitalization or reclassification events,
shall not be deemed to be a “Variable Rate Transaction.”

 

-28-



--------------------------------------------------------------------------------

(c) The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the 1933 Act) that will be integrated with the offer or sale of the
Securities in a manner that would require the registration under the 1933 Act of
the sale of the Securities to the Investors.

7.12 Valuation Reset. If prior to the end of the Valuation Period, the Company
issues its equity or equity-linked securities in one or a series of related
public or private offerings resulting in aggregate gross proceeds to the Company
of at least $5,000,000 at an effective price per share of Common Stock (such
effective price, the “Reset Price”) less than $[—] (appropriately adjusted for
any stock split, reverse stock split, stock dividend or other reclassification
or combination of the Common Stock occurring after the date hereof, including
the Reverse Split) (the “Base Price”), then no later than the closing date of
such offering (such closing date, the “Reset Date”), the Company shall issue to
each Investor (i) additional shares of Common Stock (the “Reset Shares”) so that
after giving effect to such issuance, the effective price per share of Common
Stock acquired by such Investor hereunder (irrespective of the number of Shares
or Warrants actually then held by such Investor and excluding shares issuable
upon the exercise of the Warrants) shall be equal to the Reset Price and
(ii) additional Warrants (the “Reset Warrants”) covering a number of shares of
Common Stock equal to 50% of the Reset Shares (the “Reset Warrant Shares”).

7.13 Equal Treatment of Investors. No consideration shall be offered or paid to
any Person (other than the Company) to amend or consent to a waiver or
modification of any provision of any of the Transaction Documents unless the
same consideration is also offered to all of the parties to the Transaction
Documents (other than the Company). For clarification purposes, this provision
constitutes a separate right granted to each Investor by the Company and
negotiated separately by each Investor, and is intended for the Company to treat
the Investors as a class and shall not in any way be construed as the Investors
acting in concert or as a group with respect to the purchase, disposition or
voting of Securities or otherwise.

7.14 Limitation on Adoption or Maintenance of Shareholder Rights Plan. Until the
earlier of (a) such time as the SSF Funds, together with their Affiliates, cease
to be the Beneficial Owners of at least 25% of the aggregate Conversion Shares
and Warrant Shares with respect to which they acquire Beneficial Ownership on
the Closing Date pursuant to this Agreement (appropriately adjusted for any
stock split, reverse stock split, stock dividend or other reclassification or
combination of the Common Stock occurring after the date hereof, including the
Reverse Split) and (b) the fifth anniversary of the Closing Date, the Company
shall not, except with the prior written consent of AWM Investment Company,
Inc., or any successor thereto, adopt or maintain any shareholder rights plan or
other “poison pill” arrangement without the prior approval of a majority of the
Independent Directors on the Company’s Board of Directors.

 

29



--------------------------------------------------------------------------------

8. Survival and Indemnification.

8.1 Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement.

8.2 Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates and their respective directors, officers, trustees,
members, managers, employees and agents, and their respective successors and
assigns, from and against any and all losses, claims, damages, liabilities and
expenses (including without limitation reasonable attorney fees and
disbursements and other expenses incurred in connection with investigating,
preparing or defending any action, claim or proceeding, pending or threatened
and the costs of enforcement thereof) (collectively, “Losses”) to which such
Person may become subject as a result of any breach of representation, warranty,
covenant or agreement made by or to be performed on the part of the Company
under the Transaction Documents, and will reimburse any such Person for all such
amounts as they are incurred by such Person.

8.3 Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt notice to the Company of any
claim with respect to which it seeks indemnification and (ii) permit the Company
to assume the defense of such claim with counsel reasonably satisfactory to the
indemnified party; provided that any person entitled to indemnification
hereunder shall have the right to employ separate counsel and to participate in
the defense of such claim, but the fees and expenses of such counsel shall be at
the expense of such person unless (a) the Company has agreed to pay such fees or
expenses, or (b) the Company shall have failed to assume the defense of such
claim and employ counsel reasonably satisfactory to such person or (c) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the Company with
respect to such claims (in which case, if the person notifies the Company in
writing that such person elects to employ separate counsel at the expense of the
Company, the Company shall not have the right to assume the defense of such
claim on behalf of such person); and provided, further, that the failure of any
indemnified party to give notice as provided herein shall not relieve the
Company of its obligations hereunder, except to the extent that such failure to
give notice shall materially adversely affect the Company in the defense of any
such claim or litigation. It is understood that the Company shall not, in
connection with any proceeding in the same jurisdiction, be liable for fees or
expenses of more than one separate firm of attorneys at any time for all such
indemnified parties. The Company will not, except with the consent of the
indemnified party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect of such claim or litigation. The Company shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent; provided, however, that the Company shall not unreasonably withhold its
consent. Following indemnification as provided hereunder, the Company shall be
subrogated to all rights of the indemnified parties with respect to all third
parties, firms or corporations relating to the matter for which indemnification
has been made.

 

-30-



--------------------------------------------------------------------------------

9. Miscellaneous.

9.1 Successors and Assigns. This Agreement may not be assigned by a party hereto
without the prior written consent of the Company or the Investors, as
applicable, provided, however, that an Investor may assign its rights and
delegate its duties hereunder in whole or in part to an Affiliate or to a third
party acquiring some or all of its Securities in a transaction complying with
applicable securities laws without the prior written consent of the Company or
the other Investors. The provisions of this Agreement shall inure to the benefit
of and be binding upon the respective permitted successors and assigns of the
parties. Without limiting the generality of the foregoing, in the event that the
Company is a party to a merger, consolidation, share exchange or similar
business combination transaction in which the Common Stock is converted into the
equity securities of another Person, from and after the effective time of such
transaction, such Person shall, by virtue of such transaction, be deemed to have
assumed the obligations of the Company hereunder, the term “Company” shall be
deemed to refer to such Person, and the term “Shares” shall be deemed to refer
to the securities received by the Investors in connection with such transaction.
Nothing in this Agreement, express or implied, is intended to confer upon any
party other than the parties hereto or their respective successors and assigns
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.

9.2 Counterparts; Faxes. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any signature page to
this Agreement may be delivered via facsimile or other form of electronic
transmission, which signature page so delivered shall be deemed an original.

9.3 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4 Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by telecopier, then such
notice shall be deemed given upon receipt of confirmation of complete
transmittal, (iii) if given by mail, then such notice shall be deemed given upon
the earlier of (A) receipt of such notice by the recipient or (B) three Business
Days after such notice is deposited in first class mail, postage prepaid, and
(iv) if given by an internationally recognized overnight air courier, then such
notice shall be deemed given one Business Day after delivery to such carrier.
All notices shall be addressed to the party to be notified at the address as
follows, or at such other address as such party may designate by ten days’
advance written notice to the other party:

 

-31-



--------------------------------------------------------------------------------

If to the Company:

c/o The W Group

655 Wheat Lane

Wood Dale, Illinois 60191

Attention: Chief Financial Officer

Fax: (630) 350-0103

With a copy to:

Katten Muchin Rosenman LLP

525 West Monroe Street

Chicago, Illinois 60661-3693

Attention: Mark D. Wood, Esq.

Fax: (312) 577-8858

If to the Investors:

to the addresses set forth on the signature pages hereto.

9.5 Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith, except that the Company shall pay the reasonable fees and
expenses of Lowenstein Sandler PC upon the consummation of the transactions
contemplated hereby, it being understood that Lowenstein Sandler PC has only
rendered legal advice to the Special Situations Funds participating in this
transaction and not to the Company or any other Investor in connection with the
transactions contemplated hereby, and that each of the Company and each Investor
has relied for such matters on the advice of its own respective counsel. Such
expenses shall be paid at the Closing or, if incurred thereafter, upon demand.
The Company shall reimburse the Investors upon demand for all reasonable
out-of-pocket expenses incurred by the Investors, including without limitation
reimbursement of attorneys’ fees and disbursements, in connection with any
amendment, modification or waiver of this Agreement or the other Transaction
Documents. In the event that legal proceedings are commenced by any party to
this Agreement against another party to this Agreement in connection with this
Agreement or the other Transaction Documents, the party or parties which do not
prevail in such proceedings shall severally, but not jointly, pay their pro rata
share of the reasonable attorneys’ fees and other reasonable out-of-pocket costs
and expenses incurred by the prevailing party in such proceedings.

9.6 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors. Any amendment or
waiver effected in accordance with this paragraph shall be binding upon each
holder of any Securities purchased under this Agreement at the time outstanding,
each future holder of all such Securities, and the Company.

 

-32-



--------------------------------------------------------------------------------

9.7 Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Company
or the Investors without the prior consent of the Company (in the case of a
release or announcement by the Investors) or the Investors (in the case of a
release or announcement by the Company) (which consents shall not be
unreasonably withheld), except as such release or announcement may be required
by law or the applicable rules or regulations of any securities exchange or
securities market, in which case the Company or the Investors, as the case may
be, shall allow the Investors or the Company, as applicable, to the extent
reasonably practicable in the circumstances, reasonable time to comment on such
release or announcement in advance of such issuance. No later than 5:30 p.m. New
York time on the fourth Business Day following the Closing Date, the Company
will file with the SEC a Current Report on Form 8-K, in substantially the form
included in the Private Placement Memorandum, disclosing all of the Transaction
Information (the “Transaction 8-K”), and no later than May 16, 2011 (the
“Disclosure Deadline”), the Company will file with the SEC an amendment to the
Transaction 8-K that includes financial information for the first quarter of
2011 (the “8-K Amendment”). In addition, the Company will make such other
filings and notices relating to the transactions contemplated by the Transaction
Documents in the manner and time required by the SEC. From and after the earlier
of (i) the Disclosure Deadline and (ii) the filing of the 8-K Amendment with the
SEC, the Investors (other than any Restricted Investor) will not be restricted
from effecting transactions in the securities of the Company as a result of
their possession of the Transaction Information.

9.8 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9 Entire Agreement. This Agreement, including the Exhibits and the Disclosure
Schedules, and the other Transaction Documents constitute the entire agreement
among the parties hereof with respect to the subject matter hereof and thereof
and supersede all prior agreements and understandings, both oral and written,
between the parties with respect to the subject matter hereof and thereof.

9.10 Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.11 Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. This
Agreement shall be governed by, and construed in accordance with, the internal
laws of the State of New York without regard to the choice of law principles
thereof. Each of the parties hereto irrevocably submits to the exclusive
jurisdiction of the courts of the State of New York located in New York County
and the United States District Court for the Southern District of New York for

 

-33-



--------------------------------------------------------------------------------

the purpose of any suit, action, proceeding or judgment relating to or arising
out of this Agreement and the transactions contemplated hereby. Service of
process in connection with any such suit, action or proceeding may be served on
each party hereto anywhere in the world by the same methods as are specified for
the giving of notices under this Agreement. Each of the parties hereto
irrevocably consents to the jurisdiction of any such court in any such suit,
action or proceeding and to the laying of venue in such court. Each party hereto
irrevocably waives any objection to the laying of venue of any such suit, action
or proceeding brought in such courts and irrevocably waives any claim that any
such suit, action or proceeding brought in any such court has been brought in an
inconvenient forum. EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO REQUEST A
TRIAL BY JURY IN ANY LITIGATION WITH RESPECT TO THIS AGREEMENT AND REPRESENTS
THAT COUNSEL HAS BEEN CONSULTED SPECIFICALLY AS TO THIS WAIVER.

9.12 Independent Nature of Investors’ Obligations and Rights. The obligations of
each Investor under any Transaction Document are several and not joint with the
obligations of any other Investor, and no Investor shall be responsible in any
way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Securities
pursuant to the Transaction Documents has been made by such Investor
independently of any other Investor. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment in the Securities or enforcing its rights under the Transaction
Documents. Each Investor shall be entitled to independently protect and enforce
its rights, including, without limitation, the rights arising out of this
Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Investor to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the Investors
has been provided with the same Transaction Documents for the purpose of closing
a transaction with multiple Investors and not because it was required or
requested to do so by any Investor.

[signature page follows]

 

-34-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

The Company:

 

FORMAT, INC.

 

By:

 

/s/ Ryan A. Neely

 

Name:

 

Ryan A. Neely

 

Title:

 

President



--------------------------------------------------------------------------------

The Investors:

 

By:

 

 

Name:

 

Title:

 



--------------------------------------------------------------------------------

Exhibit A

Certificate of Designation

[Copy of Certificate of Designation attached as Exhibit 3.1 to this Form 8-K]



--------------------------------------------------------------------------------

Exhibit B

Form of Warrant

[Copy of Form of Warrant attached as Exhibit 10.6 to this Form 8-K]



--------------------------------------------------------------------------------

Exhibit C

Registration Rights Agreement

[Copy of Registration Rights Agreement attached as Exhibit 10.9 to this Form
8-K]



--------------------------------------------------------------------------------

Exhibit D

Gary Winemaster

Kenneth Winemaster

Thomas Somodi

Kenneth Landini



--------------------------------------------------------------------------------

Exhibit E

Form of D&O Lock-Up Agreement

[Copy of Form of D&O Lock-Up Agreement attached as Exhibit 10.8 to this Form
8-K]



--------------------------------------------------------------------------------

Exhibit F

Form of Voting Agreement

[Copy of Form of Voting Agreement attached as Exhibit 10.5 to this Form 8-K]



--------------------------------------------------------------------------------

EXHIBIT G

CERTIFICATE OF INCORPORATION

OF

POWER SOLUTIONS INTERNATIONAL, INC.

FIRST: The name of the Corporation is Power Solutions International, Inc.

SECOND: The Corporation’s registered office in the State of Delaware is located
at [            ]. The name of the Corporation’s registered agent at such
address is [            ].

THIRD: The nature of the business and the objects and purposes to be transacted,
promoted and carried on are to engage in any lawful act or activity for which
corporations may be organized under the DGCL.

FOURTH:

A. CAPITAL STOCK

1. Authorized Stock. The total number of shares of capital stock which this
corporation shall have authority to issue is fifty five million
(55,000,000) shares, divided as follows: (i) fifty million (50,000,000) shares
of Common Stock, par value $0.001 per share, and (ii) five million
(5,000,000) shares of Preferred Stock, par value $0.001 per share.

B. DESIGNATIONS AND RIGHTS. The designations and the powers, preferences and
relative, participating, optional or other rights of the capital stock and the
qualifications, limitations or restrictions thereof are as follows:

1. Common Stock.

a. Voting Rights. Except as otherwise provided by law, each share of Common
Stock shall entitle the holder thereof to one vote in any matter which is
submitted to a vote of stockholders of the Corporation.

b. Dividends. Subject to the express terms of the Preferred Stock outstanding
from time to time, such dividend or distribution as may be determined by the
board of directors of the Corporation (the “Board of Directors”) may from time
to time be declared and paid or made upon the Common Stock out of any source at
the time lawfully available for the payment of dividends, and all such dividends
shall be shared equally by the holders of Common Stock on a per share basis.

c. Liquidation. The holders of Common Stock shall be entitled to share ratably,
upon any liquidation, dissolution or winding up of the affairs of the
Corporation



--------------------------------------------------------------------------------

(voluntary or involuntary), all assets of the Corporation which are legally
available for distribution, if any, remaining after payment of all debts and
other liabilities and subject to the prior rights of any holders of Preferred
Stock of the preferential amounts, if any, to which they are entitled.

2. Preferred Stock. The Preferred Stock may be issued from time to time in one
or more series, each of which series shall have such distinctive designation or
title and such number of shares as shall be fixed by the Board of Directors
prior to the issuance of any shares thereof. Each such series of Preferred Stock
shall have such voting powers, full or limited, or no voting powers, and such
preferences and relative, participating, optional or other special rights and
such qualifications, limitations or restrictions thereof, as shall be stated and
expressed in the resolution or resolutions providing for the issue of such
series of Preferred Stock as may be adopted from time to time by the Board of
Directors prior to the issuance of any shares thereof pursuant to the authority
hereby expressly vested in it. The Board of Directors is further authorized to
increase or decrease (but not below the number of shares outstanding) the number
of shares of any series of Preferred Stock subsequent to the issuance of shares
of that series. In case the number of shares of any series shall be so
decreased, the shares constituting such decrease shall resume the status of
which they had prior to the adoption of the resolution originally fixing the
number of shares of such series. Except as provided in the resolution or
resolutions of the Board of Directors creating any series of Preferred Stock or
as otherwise provided herein, the shares of Common Stock shall have the
exclusive right to vote for the election and removal of directors and for all
other purposes.

FIFTH: Board of Directors. The business and affairs of the Corporation shall be
managed by, or under the direction of, a board of directors consisting of not
less than five (5) nor more than eleven (11) directors. The exact number of
directors shall be determined from time to time by resolution adopted by the
affirmative vote of a majority of the directors in office at the time of
adoption of such resolution.

Each director shall hold office until the next annual meeting of stockholders
and until his or her successor shall be elected and qualified, subject, however,
to prior death, resignation, retirement or removal from office. Directors may be
removed, with or without cause, by the holders of at least a majority of the
votes regularly entitled to vote at an election of directors. Vacancies on the
Board of Directors and newly-created directorships may be filled by the Board of
Directors or the stockholders; provided, however, that any vacancy resulting
from the removal of a director may only be filled by the stockholders.

SIXTH:

A. Written Consent. Any corporate action required or permitted to be taken at
any annual or special meeting of stockholders may be taken by written consent of
a majority of the stockholders in lieu of a meeting.



--------------------------------------------------------------------------------

B. Special Meetings. Special meetings of the stockholders of the Corporation may
be called, upon not less than ten (10) nor more than sixty (60) days’ written
notice, only (i) by the Chairman of the Board of Directors, (ii) by the Chief
Executive Officer of the Corporation, (iii) by the Board of Directors pursuant
to a resolution approved by a majority of the Board of Directors, or (iv) at the
request in writing of stockholders owning at least twenty percent (20%) of the
entire capital stock of the Corporation issued and outstanding and entitled to
vote.

SEVENTH:

A. Amendment of By-Laws. In furtherance and not in limitation of the power
conferred by statute, the Board of Directors is expressly authorized to make,
alter, amend or repeal the By-laws of the Corporation (“By-laws”). The By-laws
may be altered, amended, or repealed, or new By-laws may be adopted, by the
Board of Directors in accordance with the preceding sentence or by the vote of
the holders of at least a majority of the voting power of the shares of the
Corporation entitled to vote generally in the election of directors at an annual
or special meeting of stockholders; provided that, if such alteration,
amendment, repeal or adoption of new By-laws is effected at a duly called
special meeting, notice of such alteration, amendment, repeal or adoption of new
By-laws is contained in the notice of such special meeting. The Board of
Directors shall not have the power to amend, alter or repeal, or to adopt any
provision inconsistent with, any By-law adopted by the stockholders.

B. Election of Directors. Elections of Directors need not be by written ballot
unless the By-laws shall so provide.

C. Meetings of Stockholders. Meetings of stockholders may be held within or
without the State of Delaware, as the By-laws may provide.

D. Books of Corporation. The books of the Corporation may be kept at such place
within or without the State of Delaware as the By-laws may provide or as may be
designated from time to time by the Board of Directors.

EIGHTH: The Board of Directors may adopt a resolution proposing to amend, alter,
change or repeal any provision contained in this Certificate of Incorporation,
in the manner now or hereafter prescribed by statute. Notwithstanding anything
contained in this Certificate of Incorporation to the contrary, the affirmative
vote of the holders of at least eighty percent (80%) of the voting power of the
shares entitled to vote generally in the election of directors shall be required
to amend, alter or repeal, or to adopt any provision inconsistent with, Article
Fifth, Sixth, Seventh, Eighth or Ninth of this Certificate of Incorporation.

NINTH:

A. Indemnification of Officers and Directors: The Corporation shall:



--------------------------------------------------------------------------------

(a) indemnify, to the fullest extent permitted by the DGCL, any present or
former director of the Corporation, and may indemnify any present or former
officer, employee or agent of the Corporation selected by, and to the extent
determined by, the Board of Directors for indemnification, the selection and
determination of which may be evidenced by an indemnification agreement, who was
or is a party or is threatened to be made a party to any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative (other than an action by or in the right of the Corporation) by
reason of the fact that such person is or was a director, officer, employee or
agent of the Corporation, or is or was serving at the request of the Corporation
as a director, officer, employee or agent of another corporation, partnership,
limited liability company, joint venture, trust or other enterprise, against
expenses (including attorneys’ fees), judgments, fines and amounts paid in
settlement actually and reasonably incurred by such person in connection with
such action, suit or proceeding if such person acted in good faith and in a
manner such person reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe such person’s conduct was
unlawful. The termination of any action, suit or proceeding by judgment, order,
settlement, conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that the person did not act in good
faith and in a manner which such person reasonably believed to be in or not
opposed to the best interests of the Corporation, and, with respect to any
criminal action or proceeding, had reasonable cause to believe that such
person’s conduct was unlawful; and

(b) indemnify any present or former director of the Corporation, and may
indemnify any present or former officer, employee or agent of the Corporation
selected by, and to the extent determined by, the Board of Directors for
indemnification, the selection and determination of which may be evidenced by an
indemnification agreement, who was or is a party or is threatened to be made a
party to any threatened, pending or completed action or suit by or in the right
of the Corporation to procure a judgment in its favor by reason of the fact that
such person is or was a director, officer, employee or agent of the Corporation,
or is or was serving at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, limited liability
company, joint venture, trust or other enterprise against expenses (including
attorneys’ fees) actually and reasonably incurred by such person in connection
with the defense or settlement of such action or suit if such person acted in
good faith and in a manner such person reasonably believed to be in or not
opposed to the best interests of the Corporation and except that no
indemnification shall be made in respect of any claim, issue or matter as to
which such person shall have been adjudged to be liable to the Corporation
unless and only to the extent that the Court of Chancery or the court in which
such action or suit was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
such person is fairly and reasonably entitled to indemnity for such expenses
which the Court of Chancery or such other court shall deem proper; and

(c) indemnify any present or former director of the Corporation, and may
indemnify any present or former officer, employee or agent of the Corporation
selected by, and to the extent determined by, the Board of Directors for
indemnification, the



--------------------------------------------------------------------------------

selection and determination of which may be evidenced by an indemnification
agreement, against expenses (including attorneys’ fees) actually and reasonably
incurred by such person in connection therewith, to the extent that a present or
former director, officer, employee or agent of the Corporation has been
successful on the merits or otherwise in defense of any action, suit or
proceeding referred to in Section (a) or (b) of this Article NINTH, or in
defense of any claim, issue or matter therein; and

(d) make any indemnification under Section (a) or (b) of this Article NINTH
(unless ordered by a court) only as authorized in the specific case upon a
determination that indemnification of the present or former director, officer,
employee or agent of the Corporation is proper in the circumstances because such
person has met the applicable standard of conduct set forth in Section (a) or
(b) of this Article NINTH. Such determination shall be made, with respect to a
person who is a director or officer at the time of such determination, (1) by a
majority vote of directors who were not parties to such action, suit or
proceeding, even though less than a quorum, or (2) by a committee of such
directors designated by majority vote of such directors, even if less than a
quorum, or (3) if there are no such directors, or if such directors so direct,
by independent legal counsel in a written opinion, or (4) by the stockholders of
the Corporation; and

(e) pay expenses (including attorneys’ fees) incurred by a present or former
director, or by any present or former officer, employee or agent of the
Corporation selected for indemnification by the Board of Directors in accordance
with Section (a) or (b) of this Article NINTH, in defending a civil or criminal
action, suit or proceeding in advance of the final disposition of such action,
suit or proceeding upon receipt of an undertaking by or on behalf of such
director or officer to repay such amount if it shall ultimately be determined
that such director or officer is not entitled to be indemnified by the
Corporation as authorized in Article NINTH herein; and

(f) not deem the indemnification and advancement of expenses provided by, or
granted pursuant to, the other subsections of this Article NINTH exclusive of
any other rights to which those seeking indemnification or advancement of
expenses may be entitled under the By-laws, any agreement, any vote of
stockholders or disinterested directors or otherwise, both as to action in such
person’s official capacity and as to action in another capacity while holding
such office or position; and

(g) have the right, power and authority to purchase and maintain insurance on
behalf of any person who is or was a director, officer, employee or agent of the
Corporation, or is or was serving at the request of the Corporation as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise against any liability asserted against such
person and incurred by such person in any such capacity, or arising out of such
person’s status as such, whether or not the Corporation would have the power to
indemnify such person against such liability under the provisions of this
Article NINTH and the DGCL; and

(h) continue the indemnification and advancement of expenses provided by, or
granted pursuant to, Article NINTH herein, unless otherwise provided when
authorized or ratified, as to a person who has ceased to be a director, officer,
employee or



--------------------------------------------------------------------------------

agent of the Corporation, and the indemnification and advancement of expenses
provided by, or granted pursuant to this Article NINTH shall inure to the
benefit of the heirs, executors and administrators of such a person; and

The provisions of this Article NINTH shall be treated as a contract between the
Corporation and each director, or appropriately designated officer, employee or
agent, who serves in such capacity at any time while this Article NINTH is in
effect, and any repeal or modification of this Article NINTH shall not affect
any rights or obligations then existing with respect to any state of facts then
or theretofore existing or any action, suit or proceeding theretofore or
thereafter brought or threatened based in whole or in part upon such state of
facts; provided, however, that the provisions of this Article NINTH shall not be
treated as a contract between the Corporation and any directors, officers,
employees or agents of any other corporation (the “Second Corporation”) that
shall merge into or consolidate with the Corporation where the Corporation shall
be the surviving or resulting corporation, and any such directors, officers,
employees or agents of the Second Corporation, in their capacity as such, shall
be indemnified only at the discretion of the Board of Directors.

B. Elimination of Certain Liability of Directors: No director of the Corporation
shall be personally liable to the Corporation or its stockholders for monetary
damages for breach of fiduciary duty as a director, except for liability (i) for
any breach of the director’s duty of loyalty to the Corporation or its
stockholders, (ii) for acts or omissions not in good faith or which involve
intentional misconduct or a knowing violation of law, (iii) under Section 174 of
the DGCL, as the same exists or hereafter may be amended, or (iv) for any
transaction from which the director derived an improper personal benefit. If the
DGCL is amended to authorize the further elimination or limitation of liability
of directors, then the liability of a director of the Corporation, in addition
to the limitation on personal liability provided herein, shall be limited to the
fullest extent permitted by the amended DGCL. Any repeal or modification of this
Article NINTH by the stockholders of the Corporation shall be prospective only
and shall not adversely affect any limitation on the personal liability of a
director of the Corporation existing at the time of such repeal or modification.

ELEVENTH: The Corporation hereby irrevocably expressly elects not to be governed
by the provisions of Section 203 of the DGCL or any successor statute of similar
effect.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Certificate of Incorporation
to be signed by its [            ] on [            ], 2011.

 

POWER SOLUTIONS INTERNATIONAL, INC.

By:

 

 

Name:

 

 

Its:

 

 



--------------------------------------------------------------------------------

EXHIBIT H

BYLAWS

OF

POWER SOLUTIONS INTERNATIONAL, INC.

ARTICLE I

OFFICES

Section 1.1. Principal and Business Offices. Power Solutions International, Inc.
(the “Corporation”) may have such principal and other business offices, either
within or outside of the State of Delaware, as the Board of Directors of the
Corporation (the “Board of Directors”) may designate or as the Corporation’s
business may require from time to time.

Section 1.2. Registered Agent and Office. The Corporation’s registered agent may
be changed from time to time by or under the authority of the Board of
Directors. The address of the Corporation’s registered agent may change from
time to time by or under the authority of the Board of Directors, or the
registered agent. The business office of the Corporation’s registered agent
shall be identical to the registered office. The Corporation’s registered office
may, but need not be, identical with the Corporation’s principal office, if any,
in the State of Delaware.

ARTICLE II

MEETINGS OF STOCKHOLDERS

Section 2.1. Place of Meetings. The Board of Directors may designate any place,
either within or without the State of Delaware, as the place of meeting for any
annual meeting or for any special meeting. If no such place is designated by the
Board of Directors, the place of meeting will be the principal business office
of the Corporation. Notwithstanding the foregoing, the Board of Directors may,
in its sole discretion, determine that the meeting shall not be held in any
place, but may instead be held solely by means of electronic or telephonic
communication, upon such guidelines as the Board of Directors shall determine,
provided that such guidelines are consistent with Section 211 of the General
Corporation Law of the State of Delaware, as the same may be from time to time
amended (the “DGCL”).

Section 2.2. Annual Meeting. Annual meetings of stockholders shall be held at
such time and date as shall be designated from time to time by the Board of
Directors and stated in the notice of the meeting, at which stockholders shall
elect directors to hold office for the term provided in the Certificate of
Incorporation of the Corporation (the



--------------------------------------------------------------------------------

“Certificate of Incorporation”), and conduct such other business as shall have
been properly brought before the meeting.

Section 2.3. Special Meetings of Stockholders. Special meetings of the
stockholders of the Corporation may be called only in the manner provided in the
Certificate of Incorporation (including any certificates of designations filed
pursuant thereto). The business transacted at any special meeting of the
stockholders shall be limited to the purposes stated in the notice for the
meeting transmitted to stockholders, which only shall be the purposes for which
the meeting has been called in accordance with the Certificate of Incorporation.

Section 2.4. Notice of Stockholder Meetings.

(a) Except as otherwise required by the DGCL, notice of any meeting of
stockholders, stating the place, if any, date and hour of the meeting, the means
of remote communication, if any, by which stockholders and proxy holders may be
deemed to be present in person and vote at such meeting, the record date for
determining the stockholders entitled to vote at the meeting (if such date is
different from the record date for determining stockholders entitled to notice
of the meeting), and if such notice is being delivered in connection with a
special meeting, the purpose or purposes for which the meeting is called, shall
be given to each stockholder entitled to vote at such meeting as of the record
date for determining the stockholders entitled to notice of the meeting not less
than ten (10) nor more than sixty (60) days before the date of the meeting.
Notice of any such meeting shall be given in writing or by facsimile, electronic
mail or other means of electronic transmission. If mailed, notice is given when
deposited in the United States mail, postage prepaid, directed to the
stockholder at the stockholder’s address as it appears on the records of the
Corporation. If notice is given by facsimile transmission, notice is deemed to
be given when directed to a number at which the stockholder has consented to
receive notice. If notice is given by electronic mail, notice is deemed to be
given when directed to an electronic mail address at which the stockholder has
consented to receive notice, or if notice is given by posting on an electronic
network together with separate notice to the stockholder of such specific
posting, notice is deemed to be given upon the later of (a) such posting and
(b) the giving of such separate notice. If notice is given by any other means of
electronic transmission, notice is deemed to be given when directed to the
stockholder.

(b) Notice given to stockholders by electronic mail, facsimile or other
electronic transmission shall be effective, provided that notice is given by a
form of electronic mail, facsimile or other electronic transmission consented to
by the stockholder to whom the notice is given. Any such consent is revocable by
the stockholder by written notice to the Corporation. Any such consent shall be
deemed to be revoked if (i) the Corporation is unable to deliver two consecutive
notices to such stockholder by electronic mail, facsimile or electronic
transmission, and (ii) such inability becomes known to the Secretary, any
Assistant Secretary of the Corporation or the transfer agent for the Corporation
or such other Person responsible for giving notice;



--------------------------------------------------------------------------------

provided, however, that the inadvertent failure to treat such inability as a
revocation shall not invalidate any meeting or other action.

Section 2.5. Written Consent. Any action required or permitted to be taken at
any annual or special meeting of stockholders may be taken without a meeting,
without prior notice and without a vote, only as permitted by, and in the manner
provided in, the Certificate of Incorporation.

Section 2.6. Fixing of Record Date. In order that the Corporation may determine
the stockholders entitled to notice of any meeting of stockholders or any
adjournment thereof, or entitled to receive payment of any dividend or other
distribution or allotment of any rights, or entitled to exercise any rights in
respect of any change, conversion or exchange of stock or for the purpose of any
other lawful action, the Board of Directors may fix a record date, which shall
not precede the date upon which the resolution fixing the record date is adopted
and which shall be (i) not more than sixty (60) nor less than ten (10) days
before the date of a meeting, and (ii) not more than sixty (60) days prior to
any other action. Such date shall also be the record date for determining the
stockholders entitled to vote at such meeting; provided, however, that the Board
of Directors may, as of the date it fixes the record date for determining the
stockholders entitled to notice of the meeting, fix a record date for
determining the stockholders entitled to vote at the meeting that is later than
the record date for determining the stockholders entitled to notice of the
meeting and is on or prior to the date of the meeting. A determination of
stockholders of record entitled to notice of, or to vote at, a meeting of
stockholders shall apply to any adjournment of the meeting; provided, however,
that the Board of Directors may fix a new record date for determination of
stockholders entitled to vote at the adjourned meeting, and in such case shall
also fix as the record date for stockholders entitled to notice of such
adjourned meeting the same or an earlier date as that fixed for determination of
stockholders entitled to vote in accordance with the foregoing at the adjourned
meeting.

Section 2.7. Voting Lists. The officer who has charge of the stock ledger of the
Corporation shall prepare and, at least ten (10) days before every meeting of
stockholders, make a complete list of the stockholders entitled to vote at the
meeting (provided, however, that if the record date for determining the
stockholders entitled to vote at the meeting on such issue is fewer than ten
(10) days before the meeting date, the list shall reflect the stockholders
entitled to vote at the meeting as of the tenth day before the meeting date),
arranged in alphabetical order, and showing the address of each stockholder and
the number of shares registered in the name of each stockholder. Such list shall
be open to the examination of any stockholder, for any purpose germane to the
meeting, during ordinary business hours, for a period of at least ten (10) days
prior to the meeting, (i) on a reasonably accessible electronic network,
provided that the information required to gain access to such list is provided
with the notice of the meeting, or (ii) during ordinary business hours at the
principal place of business of the Corporation. In the event that the
Corporation determines to make the list available on an electronic network, the
Corporation may take reasonable steps to ensure that such information is



--------------------------------------------------------------------------------

available only to stockholders of the Corporation. If the meeting is to be held
at a place, then the list shall be produced and kept at the place of the meeting
during the whole time thereof, and may be inspected by any stockholder that is
present. If the meeting is to be held solely by means of remote communication,
then the list shall also be open to the examination of any stockholder during
the whole time of the meeting on a reasonably accessible electronic network, and
the information required to access such list shall be provided with the notice
of the meeting.

Section 2.8. Quorum and Adjournments. Unless otherwise provided by law or the
Certificate of Incorporation, at any meeting of stockholders, a majority of the
votes that could be cast by the holders of the shares entitled to vote on the
applicable matters before the meeting, present in person or represented by
proxy, shall constitute a quorum at the meeting for such matters. Where a
separate vote by a class or classes or series is required, a majority of the
voting power of the shares of such class or classes or series present in person
or represented by proxy shall constitute a quorum entitled to take action with
respect to that vote on that matter. If such quorum is not present in person or
represented by proxy at such meeting, the holders of a majority of the voting
power of stock entitled to vote thereat, present in person or represented by
proxy, may adjourn the meeting to another date, time or place (if any).

When a meeting is adjourned to another date, time or place, notice need not be
given of the adjourned meeting if the time and place (if any) thereof, and the
means of remote communications (if any) by which stockholders may be deemed to
be present in person and vote at such adjourned meeting are announced at the
meeting at which the adjournment is taken. If the adjournment is for more than
thirty (30) days, a notice of the adjourned meeting shall be given to each
stockholder of record entitled to vote at the adjourned meeting; provided,
however, that if after the adjournment a new record date for stockholders
entitled to vote is fixed for the adjourned meeting, the Board of Directors
shall fix a new record date for notice of such adjourned meeting in accordance
with Section 2.5, and shall give notice of the adjourned meeting to each
stockholder of record entitled to vote at such adjourned meeting as of the
record date fixed for notice of such adjourned meeting. At any adjourned meeting
at which a quorum is present, any business may be transacted which might have
been transacted at the original meeting. The stockholders present at a meeting
may continue to transact business until adjournment, notwithstanding the
withdrawal of such number of stockholders as may leave less than a quorum.

Section 2.9. Voting Rights. Unless otherwise provided in the Certificate of
Incorporation (including any certificate of designation forming a part thereof),
each stockholder having voting power shall, at every meeting of the stockholders
of the Corporation, be entitled to one (1) vote in person or by proxy for each
share of the capital stock having voting power held by such stockholder. At any
meeting of the stockholders, every stockholder entitled to vote may vote in
person or by proxy authorized by an



--------------------------------------------------------------------------------

instrument in writing, or by facsimile, electronic mail or any other means of
electronic transmission permitted by the DGCL filed in accordance with the
procedure established for the meeting, but no proxy shall be voted on after
three (3) years from its date, unless the proxy expressly provides for a longer
period. Any copy, facsimile telecommunication or other reliable reproduction of
the writing or electronic transmission created pursuant to this paragraph may be
substituted or used in lieu of the original writing or electronic transmission
for any and all purposes for which the original writing or electronic
transmission could be used; provided that such copy, facsimile telecommunication
or other reproduction is a complete reproduction of the entire original writing
or electronic transmission. All voting may (except where otherwise required by
law) be by a voice vote; provided, however, that upon demand therefor by a
stockholder entitled to vote or by such stockholder’s proxy, a stock vote shall
be taken. Every stock vote shall be taken by ballots, each of which shall state
the name of the stockholder or proxy voting and such other information as may be
required under the procedure established for the meeting. The Corporation may,
and to the extent required by law shall, in advance of any meeting of
stockholders, appoint one or more inspectors to act at the meeting, count the
votes, decide the results and make a written report thereof. The Corporation may
designate one or more persons as alternate inspectors to replace any inspector
who fails to act. If no inspector or alternate appointed in advance of a meeting
is able to act at a meeting of stockholders, the person presiding at the meeting
may, and to the extent required by law shall, appoint one or more inspectors to
act at the meeting. Each inspector, before entering upon the discharge of such
inspector’s duties, shall take and sign an oath to faithfully execute the duties
of inspector with strict impartiality and according to the best of such
inspector’s ability.

Section 2.10. Vote Required. At any meeting of stockholders duly called and held
at which a quorum is present, (i) except to the extent otherwise required by the
Certificate of Incorporation or the DGCL, in all matters other than the election
of directors, the affirmative vote of the holders of a majority of the shares
present in person or represented by proxy and entitled to vote on the subject
matter shall be the act of the stockholders, and (ii) each director shall be
elected by a plurality of the votes of the shares present in person or
represented by proxy at the meeting of the stockholders and entitled to vote on
the election of directors.

Section 2.11. Presiding Over Meetings. The Chairman of the Board shall preside
at all meetings of the stockholders; provided, that in the absence or inability
to act of the Chairman of the Board, the Chief Executive Officer, the President
or the Chief Financial Officer (in that order) shall preside, and in their
absence or inability to act, another person designated by the Board of Directors
shall preside. The person presiding shall have the power to adjourn such meeting
of stockholders to another date, time and place (if any). The Secretary of the
Corporation shall act as secretary of each meeting of the stockholders;
provided, however, that in the event of the Secretary’s absence or



--------------------------------------------------------------------------------

inability to act, the chairman of the meeting shall appoint a person who need
not be a stockholder of the Corporation to act as secretary of the meeting.

ARTICLE III

DIRECTORS

Section 3.1. General Powers. The business and affairs of the Corporation shall
be under the direction of, and managed by, the Board of Directors, which may
exercise all such powers of the Corporation and do all such lawful acts and
things as are not required by law, the Certificate of Incorporation or these
Bylaws to be done by the stockholders. Directors need not be residents of the
State of Delaware or stockholders of the Corporation. The number of directors
shall be determined in the manner provided in the Certificate of Incorporation.

Section 3.2. Number and Tenure of Directors. The number and tenure of directors
of the Corporation shall be determined as set forth in the Certificate of
Incorporation. Vacancies shall be filled as provided in the Certificate of
Incorporation. Any director may resign at any time effective on giving written
notice to the Chairman of the Board, the President or the Board of Directors and
to the Secretary. Such notice may be given either in writing or by means of
electronic transmission. Such resignation shall take effect at the time
specified in such notice and, unless tendered to take effect upon acceptance
thereof, the acceptance of such resignation shall not be necessary to make it
effective.

Section 3.3. Removal. Any or all of the directors may be removed from office
only on the terms set forth, and in the manner provided, in the Certificate of
Incorporation.

Section 3.4. Vacancies. Any vacancies occurring in the Board of Directors and
newly created directorships shall be filled in the manner provided in the
Certificate of Incorporation.

Section 3.5. Place of Meetings. The Board of Directors may hold meetings, both
regular and special, either within or without the State of Delaware. The first
meeting of each newly elected Board of Directors shall be held promptly
following the adjournment of the annual meeting of the stockholders at the same
place as such annual meeting, and no notice of such meeting shall be necessary
to the newly elected directors in order to legally constitute the meeting,
provided a quorum shall be present. In the event such meeting is not held at
such time and place, the meeting may be held at such time and place as shall be
specified in a notice given as hereinafter provided for special meetings of the
Board of Directors.



--------------------------------------------------------------------------------

Section 3.6. Regular Meetings. Regular meetings of the Board of Directors may be
held without notice at such time and in such place, which may be within or
without the State of Delaware, as shall from time to time be determined by the
Board of Directors; provided, however, that the Board of Directors may determine
that the meeting shall not be held in any place, but by means of remote
communication.

Section 3.7. Special Meetings. Special meetings of the Board of Directors may be
called by the Chairman of the Board, the Chief Executive Officer or the
President of the Corporation on at least one day’s notice, either personally, or
by mail, overnight courier, electronic mail, facsimile or other means of
electronic transmission to each director stating the purpose or purposes for
which such meeting is being called. Special meetings shall be called by the
Chairman of the Board, the Chief Executive Officer or the President in like
manner and on like notice at the written request of at least two directors
stating the purpose or purposes for which such meeting is requested. Notice of
any meeting of the Board of Directors for which a notice is required may be
waived in writing or by electronic transmission signed by the person or persons
entitled to such notice, whether before or after the time of such meeting, and
such waiver shall be equivalent to the giving of such notice. Attendance of a
director at any such meeting shall constitute a waiver of notice thereof, except
where the director attends a meeting for the express purpose of objecting at the
beginning of the meeting to the transaction of any business because such meeting
is not lawfully called or convened. The Chairman of the Board shall preside at
all meetings of the Board of Directors. In the absence of, or inability to act
by, the Chairman of the Board, the Chief Executive Officer, if then a member of
the Board of Directors, shall preside, and in the absence of, or inability to
act by, the Chief Executive Officer, another director designated by the Board of
Directors shall preside.

Section 3.8. Informal Action. Unless otherwise restricted by the Certificate of
Incorporation, any action required or permitted to be taken at any meeting of
the Board of Directors, or of any committee thereof, may be taken without a
meeting if all members of the Board of Directors or committee, as the case may
be, consent thereto in writing, or by facsimile, electronic mail or other means
of electronic transmission, and the writing or writings or electronic
transmission or transmissions are filed with the minutes of proceedings of the
Board of Directors or committee. Such filings shall be in paper form if the
minutes are maintained in paper form or in electronic form if the minutes are
maintained in electronic form.

Section 3.9. Participation by Conference Telephone. Unless otherwise restricted
by the Certificate of Incorporation or these Bylaws, members of the Board of
Directors, or any committee designated by the Board of Directors, may
participate in a meeting of the Board of Directors, or committee, by means of
conference telephone or other communications equipment by means of which all
persons participating in the meeting can hear each other, and participation by
such means shall constitute presence in person at such meeting.



--------------------------------------------------------------------------------

Section 3.10. Quorum; Voting. At all meetings of the Board of Directors, a
majority of the then duly elected directors shall constitute a quorum for the
transaction of business, and the act of a majority of the directors present at
any meeting at which there is a quorum shall be the act of the Board of
Directors, except as may be otherwise specifically provided by the DGCL or the
Certificate of Incorporation. If a quorum shall not be present at any meeting of
the Board of Directors, the directors present thereat may adjourn the meeting
from time to time.

Section 3.11. Presumption of Assent. A director of the Corporation who is
present at a meeting of the Board of Directors at which action on any corporate
matter is taken shall be conclusively presumed to have assented to the action
taken unless such director’s dissent shall be entered in the minutes of the
meeting or unless such director shall file such director’s written dissent to
such action with the person acting as the secretary of the meeting before the
adjournment thereof or shall forward such dissent by registered mail to the
secretary of the Corporation immediately after the adjournment of the meeting.
Such right to dissent shall not apply to a director who voted in favor of such
action.

Section 3.12. Compensation of Directors. In the discretion of the Board of
Directors, directors who are not employees of the Corporation may be paid their
expenses, if any, of attendance at each meeting of the Board of Directors or a
committee thereof, may be paid a stated salary or a fixed sum for attendance at
each meeting of the Board of Directors or a committee thereof and may be awarded
other compensation for their service as directors (or committee members).

ARTICLE IV

COMMITTEES OF DIRECTORS

Section 4.1. Appointment and Powers. The Board of Directors may, by resolution
passed by a majority of the directors then in office, designate one or more
committees, each committee to consist of one or more of the directors of the
Corporation. The Board of Directors may designate one or more directors as
alternate members of any committee, who may replace any absent or disqualified
member at any meeting of the committee. In the absence or disqualification of a
member at any meeting of a committee, the member or members thereof present at
any meeting and not disqualified from voting, whether or not such member or
members constitute a quorum, may unanimously appoint another member of the Board
of Directors to act at the meeting in the place of any such absent or
disqualified member. Any such committee, to the extent provided in the
resolution of the Board of Directors, shall have and may exercise all the powers
and authority of the Board of Directors in the management of the business and
affairs of the Corporation (including all powers and authority provided to the
Board of Directors under the DGCL, the Certificate of Incorporation and these
Bylaws), and may authorize the seal of the Corporation to be affixed to all
papers which may require it; but no such committee shall have the power or
authority in reference to amending the



--------------------------------------------------------------------------------

Certificate of Incorporation or amending, modifying, rescinding or adopting any
Bylaws of the Corporation, adopting an agreement of merger or consolidation,
recommending to the stockholders the sale, lease, or exchange of all or
substantially all of the Corporation’s property and assets, recommending to the
stockholders a dissolution of the Corporation or a revocation of a dissolution,
recommending to the stockholders any other action or matter expressly required
by the DGCL to be submitted to the stockholders for approval or amending the
Bylaws of the Corporation; and, unless the resolution designating the committee
so provides, such committee shall not have the power or authority to declare a
dividend, to authorize the issuance of stock or to adopt a certificate of
ownership and merger pursuant to Section 253 of the DGCL.

Section 4.2. Removal. Any member of any committee appointed by the Board of
Directors, or the entire membership of such committee, may be removed, with or
without cause, by the vote of a majority of the Board of Directors.

Section 4.3. Resignations. Any member of any committee may resign at any time by
delivering a written notice of resignation, signed by such member, to the
Chairman of the Board, the President or the Board of Directors and to the
Secretary. Unless otherwise specified therein, such resignation shall take
effect upon delivery. Such notice may be given either in writing or by means of
electronic transmission. Such resignation shall take effect upon delivery or, if
specified in the notice of resignation, at the time specified in such notice
and, unless tendered to take effect upon acceptance thereof, the acceptance of
such resignation shall not be necessary to make it effective.

Section 4.4. Committee Minutes. Each committee shall keep regular minutes of its
meetings and report the same to the Board of Directors when required. Each
committee may determine the procedural rules for meeting and conducting its
business and shall act in accordance therewith, except as otherwise provided
herein or required by law.

ARTICLE V

WAIVER OF NOTICE

Section 5.1. Waiver. Whenever any notice is required to be given under
applicable law or the provisions of the Certificate of Incorporation or these
Bylaws, a waiver thereof in writing or by electronic transmission, signed by the
person or persons entitled to said notice, whether before or after the time
stated therein, shall be deemed equivalent thereto. Neither the business to be
transacted at, nor the purpose of, any regular or special meeting of
stockholders, directors or members of a committee of the Board of Directors need
be specified in any written waiver of notice or any waiver given by electronic
transmission.



--------------------------------------------------------------------------------

Section 5.2. Attendance as Waiver of Notice. Attendance of a person at a meeting
shall constitute a waiver of notice of such meeting, except when the person
attends a meeting for the express purpose of objecting, and objects at the
beginning of such meeting, to the transaction of any business because such
meeting is not lawfully called or convened.

ARTICLE VI

OFFICERS

Section 6.1. Number and Qualifications. The officers of the Corporation shall be
chosen by the Board of Directors and shall be a Chairman of the Board, a Chief
Executive Officer, a President, a Chief Financial Officer, one or more Vice
Presidents, a Secretary and a Treasurer. The Board of Directors may also choose
a Vice Chairman of the Board, one or more Assistant Secretaries and Assistant
Treasurers and such additional officers as the Board of Directors may deem
necessary or appropriate from time to time. Membership on the Board of Directors
shall not be a prerequisite to the holding of any other office. Any number of
offices may be held by the same person, unless the Certificate of Incorporation
or these Bylaws otherwise provide.

Section 6.2. Election. The Board of Directors at its first meeting after each
annual meeting of stockholders shall elect the officers of the Corporation. If
the election of officers is not held at such meeting, such election shall be
held as soon thereafter as may be convenient. The Board of Directors may also
elect or appoint officers of the Corporation at any other meeting of the Board
of Directors.

Section 6.3. Other Officers and Agents. The Board of Directors may choose such
other officers and agents as it shall deem necessary or appropriate, which
officers and agents shall hold their offices for such terms and shall exercise
such powers and perform such duties as shall be determined from time to time by
the Board of Directors.

Section 6.4. Compensation of Officers. The Board of Directors shall have the
authority to establish compensation of all officers for service to the
Corporation. No officer shall be prevented from receiving such salary or other
compensation by reason of the fact that such officer is also a director of the
Corporation.

Section 6.5. Term of Office. The officers of the Corporation shall hold office
until their successors are chosen and qualified or until their earlier
resignation or removal. Any officer elected or appointed by the Board of
Directors may be removed at any time, either with or without cause, by the
affirmative vote of a majority of the directors then in office at any meeting of
the Board of Directors. If a vacancy shall exist in any office of the
Corporation, the Board of Directors may elect any person to fill such vacancy,
such person to hold office as provided in Article VI, Section 6.1.



--------------------------------------------------------------------------------

Section 6.6. The Chairman of the Board. The Chairman of the Board, if one is
chosen, shall be chosen by the Board of Directors from among the members of the
Board of Directors. The Chairman of the Board shall preside at all meetings of
the stockholders and of the Board of Directors, and shall perform such other
duties and have such other powers as the Board of Directors may from time to
time prescribe.

Section 6.7. The Chief Executive Officer. The Chief Executive Officer shall be
the principal executive officer of the Corporation and shall, in general,
supervise and control all of the business and affairs of the Corporation, unless
otherwise provided by the Board of Directors. In the absence of the Chairman of
the Board, the Chief Executive Officer shall preside at all meetings of the
stockholders and, if the Chief Executive Officer is a director, at all meetings
of the Board of Directors, and shall see that orders and resolutions of the
Board of Directors are carried into effect. The Chief Executive Officer may sign
bonds, mortgages, certificates for shares and other contracts and documents on
behalf of the Corporation, whether or not under the seal of the Corporation,
except in cases where the signing and execution thereof shall be expressly
delegated by law, the Board of Directors or these Bylaws to some other officer
or agent of the Corporation. The Chief Executive Officer shall have general
powers of supervision and shall be the final arbiter of all differences between
officers of the Corporation, and the Chief Executive Officer’s decision as to
any matter affecting the Corporation shall be final and binding as between the
officers of the Corporation, subject only to the Board of Directors. The Chief
Executive Officer shall perform such other duties as the Board of Directors may
from time to time prescribe.

Section 6.8. The President. Unless another party has been designated as Chief
Operating Officer, the President shall be the Chief Operating Officer of the
Corporation, responsible for the day-to-day active management of the business of
the Corporation, under the general supervision of the Chief Executive Officer.
In the absence of the Chief Executive Officer, the President shall perform the
duties of the Chief Executive Officer and, when so acting, shall have all the
powers of, and be subject to all the restrictions upon, the Chief Executive
Officer. The President shall have concurrent power with the Chief Executive
Officer to sign bonds, mortgages, certificates for shares and other contracts
and documents, whether or not under the seal of the Corporation, except in cases
where the signing and execution thereof shall be expressly delegated by law, the
Board of Directors or these Bylaws to some other officer or agent of the
Corporation. In general, the President shall perform all duties incident to the
office of the President and such other duties as the Chief Executive Officer or
the Board of Directors may from time to time prescribe.

Section 6.9. The Chief Operating Officer. The Board of Directors shall designate
whether the President or some other party shall be the Chief Operating Officer
of the Corporation. If the President has not been designated as Chief Operating
Officer, the Chief Operating Officer shall have such duties and
responsibilities, under the general



--------------------------------------------------------------------------------

supervision of the President, as the President or the Board of Directors may
from time to time prescribe.

Section 6.10. The Chief Financial Officer. The Chief Financial Officer shall
keep or cause to be kept the books of account of the Corporation in a thorough
and proper manner, and shall render statements of the financial affairs of the
Corporation in such form and as often as required by the Board of Directors or
the Chief Executive Officer. The Chief Financial Officer shall perform other
duties commonly incident to such office and shall also perform such other duties
and have such other powers as the Board of Directors or the Chief Executive
Officer shall designate from time to time. The Board of Directors or the Chief
Executive Officer may direct any assistant financial officer to assume and
perform the duties of the Chief Financial Officer in the absence or disability
of the Chief Financial Officer, and each assistant financial officer shall
perform other duties commonly incident to such office and shall also perform
such other duties and have such other powers as the Board of Directors or the
Chief Executive Officer shall designate from time to time.

Section 6.11. The Vice Presidents. In the absence of the President or in the
event of the President’s inability or refusal to act, the Vice President (if
there is more than one, in the order determined by the Board of Directors, or in
the absence of such determination, then in the order of their election) shall
perform the duties of the President and, when so acting, shall have all the
powers of, and be subject to all the restrictions upon, the President. The Vice
Presidents shall perform such other duties and have such other powers as the
Chief Executive Officer, the President or the Board of Directors may from time
to time prescribe.

Section 6.12. The Secretary. At the direction of the Board of Directors, the
Secretary shall attend all meetings of the Board of Directors and all meetings
of the stockholders and record all the proceedings of the meetings of the
Corporation and of the Board of Directors in a book to be kept for that purpose
and shall perform like duties for the committees of the Board of Directors when
required. The Secretary shall give, or cause to be given, or cause to be given
notice of all meetings of the stockholders and meetings of the Board of
Directors and shall perform such other duties as the Chief Executive Officer,
the President or the Board of Directors may from time to time prescribe. The
Secretary shall have custody of the corporate seal of the Corporation, and the
Secretary or an Assistant Secretary shall have authority to affix the same to
any instrument requiring it, and when so affixed, it may be attested by the
Secretary’s signature or by the signature of such Assistant Secretary. The Board
of Directors may give general authority to any other officer to affix the seal
of the Corporation and to attest the affixing by such officer’s signature.

Section 6.13. The Assistant Secretary. The Assistant Secretary, or if there be
more than one, the Assistant Secretaries in the order determined by the Board of
Directors (or if there be no such determination, then in the order of their
election), shall, in the absence of the Secretary or in the event of the
Secretary’s inability or refusal to act, perform the duties and exercise the
powers of the Secretary and shall perform such other



--------------------------------------------------------------------------------

duties and have such other powers as the Chief Executive Officer, the President
or the Board of Directors may from time to time prescribe.

Section 6.14. The Treasurer. The Treasurer shall have the custody of the
corporate funds and securities and shall keep full and accurate accounts of
receipts and disbursements in books belonging to the Corporation and shall
deposit all moneys and other valuable effects in the name and to the credit of
the Corporation in such depositories as may be designated by the Board of
Directors. The Treasurer shall disburse the funds of the Corporation as may be
ordered by the Board of Directors, taking proper vouchers for such
disbursements, and shall render to the Chief Executive Officer and the Board of
Directors, at its regular meetings, or when the Board of Directors so requires,
an account of all of the Treasurer’s transactions as Treasurer and of the
financial condition of the Corporation. If required by the Board of Directors,
the Treasurer shall give the Corporation a bond (which shall be renewed every
six (6) years) in such sum and with such surety or sureties as shall be
satisfactory to the Board of Directors for the faithful performance of the
duties of the Treasurer’s office and for the restoration to the Corporation, in
case of the Treasurer’s death, resignation, retirement or removal from office,
of all books, papers, vouchers, money and other property of whatever kind in the
Treasurer’s possession or under the Treasurer’s control belonging to the
Corporation.

Section 6.15. The Assistant Treasurer. The Assistant Treasurer, or if there
shall be more than one, the Assistant Treasurers in the order determined by the
Board of Directors (or if there be no such determination, then in the order of
their election), shall, in the absence of the Treasurer or in the event of the
Treasurer’s inability or refusal to act, perform the duties and exercise the
powers of the Treasurer and shall perform such other duties and have such other
powers as the Chief Executive Officer, the President, the Chief Financial
Officer or the Board of Directors may from time to time prescribe.

ARTICLE VII

CERTIFICATES OF STOCK, TRANSFERS AND RECORD DATES

Section 7.1. Form of Certificates. The shares of the Corporation shall be
represented by certificates, provided that the Board of Directors may provide by
resolution or resolutions that shares of some or all of any or all classes or
series of its stock shall be uncertificated. Any such resolutions shall not
apply to shares represented by a certificate until such certificate is
surrendered to the Corporation. Notwithstanding the adoption of such a
resolution by the Board of Directors, every holder of stock in the Corporation
shall be entitled to have a certificate signed by, or in the name of, the
Corporation by (a) the Chairman of the Board, the Vice-Chairman of the Board or
the President of the Corporation, and (b) the Secretary, the Treasurer, an
Assistant Secretary or an Assistant Treasurer of the Corporation, certifying the
number of shares owned by such holder in the Corporation. If the Corporation
shall be authorized to issue more than one class of stock or more than one
series of any class, the powers, designations, preferences and relative,
participating, optional or other special rights of such class of stock or series
thereof and the qualifications, limitations or restrictions of such



--------------------------------------------------------------------------------

preferences and/or rights shall be set forth in full or summarized on the face
or back of the certificate which the Corporation shall issue to represent such
class or series of stock; provided that, except as otherwise provided in
Section 202 of the DGCL, in lieu of the foregoing requirements, there may be set
forth, on the face or back of the certificate that the Corporation shall issue
to represent such class or series of stock, a statement that the Corporation
will furnish without charge to each stockholder who so requests the powers,
designations, preferences and relative, participating, optional or other special
rights of each class of stock or series thereof and the qualifications,
limitations or restrictions of such preferences and/or rights. Subject to the
foregoing, certificates of stock of the Corporation shall be in such form as the
Board of Directors may from time to time prescribe.

Section 7.2. Facsimile Signatures. Where a certificate is countersigned (i) by a
transfer agent other than the Corporation or its employee or (ii) by a registrar
other than the Corporation or its employee, any other signatures on the
certificate may be facsimile. In case any officer, transfer agent or registrar
who has signed, or whose facsimile signature has been placed upon, a certificate
shall have ceased to be such officer, transfer agent or registrar before such
certificate is issued, it may be issued by the Corporation with the same effect
as if such person were such officer, transfer agent or registrar at the date of
issue.

Section 7.3. Lost Certificates. The Board of Directors may direct a new
certificate or certificates to be issued in place of any certificate or
certificates theretofore issued by the Corporation alleged to have been lost,
stolen or destroyed, upon the making of an affidavit of that fact by the person
claiming the certificate of stock to be lost, stolen or destroyed. When
authorizing such issue of a new certificate or certificates, the Board of
Directors may, in its discretion and as a condition precedent to the issuance
thereof, require the owner of such lost, stolen or destroyed certificate or
certificates, or such owner’s legal representative, to advertise the same in
such manner as the Corporation shall require and/or give the Corporation a bond
in such sum as it may direct as indemnity, or other form of indemnity, against
any claim that may be made against the Corporation or its transfer agent or
registrar with respect to the certificate alleged to have been lost, stolen or
destroyed.

Section 7.4. Transfers of Shares. All transfers of shares of the stock of the
Corporation are subject to the terms, conditions and restrictions, if any, of
the Certificate of Incorporation. Transfers of shares of the capital stock of
the Corporation shall be made on the books of the Corporation by the registered
holder thereof, or by such holder’s attorney thereunder authorized by power of
attorney duly executed and filed with the Secretary of the Corporation, or with
a transfer agent appointed as provided in Article VII, Section 7.5, and, if
certificated shares, on surrender of the certificate or certificates for the
shares properly endorsed and the payment of all transfer taxes thereon. The
person in whose names shares of stock are registered on the books of the
Corporation shall be considered the owner thereof for all purposes as regards
the Corporation, but whenever any transfer of shares is made for collateral
security, and not absolutely, that fact, if known to the Secretary, shall be
stated in the entry of transfer. The Board of



--------------------------------------------------------------------------------

Directors may, from time to time, make any additional rules and regulations as
it may deem expedient, not inconsistent with these Bylaws, concerning the issue,
transfer and registration of shares of capital stock of the Corporation.

Section 7.5. Transfer Agents and Registrants The Board of Directors may appoint
one or more transfer agents and one or more registrars for the stock of the
Corporation.

Section 7.6. Registered Stockholders. The Corporation shall be entitled to
recognize the exclusive right of a person registered on its books as the owner
of shares to receive dividends and to vote as such owner and to hold liable for
calls and assessments a person registered on its books as the owner of shares,
and shall not be bound to recognize any equitable or other claim to, or interest
in, such share or shares on the part of any other person, whether or not the
Corporation shall have express or other notice thereof, except as otherwise
required by the law of the State of Delaware.

ARTICLE VIII

CONFLICT OF INTERESTS

Section 8.1. Contract or Relationship Not Void. No contract or transaction
between the Corporation and one or more of its directors or officers, or between
the Corporation and any other corporation, partnership, limited liability
company, association or other organization in which one or more of its directors
or officers are directors, officers, partners, members or managers or have a
financial interest shall be void or voidable solely for this reason, or solely
because such director or officer is present at, or participates in, the meeting
of the Board of Directors or committee thereof which authorizes the contract or
transaction, or solely because such director’s or officer’s vote is counted for
such purpose, if:

 

  (a)

the material facts as to the director’s or officer’s relationship or interest
and as to the contract or transaction are disclosed or are known to the Board of
Directors or the committee, and the Board of Directors or committee in good
faith authorizes the contract or transaction by the affirmative vote of a
majority of the disinterested directors thereof, even though the disinterested
directors be less than a quorum; or

 

  (b)

the material facts as to the director’s or officer’s relationship or interest
and to the contract or transaction are disclosed or are known to the
stockholders entitled to vote thereon, and the contract or transaction is
specifically approved in good faith by vote of the stockholders; or



--------------------------------------------------------------------------------

  (c)

the contract or transaction is fair as to the Corporation as of the time it is
authorized, approved or ratified by the Board of Directors, a committee thereof,
or the stockholders.

Section 8.2. Quorum. Common or interested directors may be counted in
determining the presence of a quorum at a meeting of the Board of Directors or
of a committee which authorizes the contract or transaction.

ARTICLE IX

GENERAL PROVISIONS

Section 9.1. Dividends. Dividends upon the capital stock of the Corporation,
subject to the provisions of the Certificate of Incorporation, if any, may be
declared by the Board of Directors at any regular or special meeting thereof,
pursuant to law, out of funds legally available therefor. Dividends may be paid
in cash, in property or in shares of capital stock or rights to acquire the
same, subject to the provisions of the Certificate of Incorporation. Before
payment of any dividend, there may be set aside out of any funds of the
Corporation available for dividends such sum or sums as the directors from time
to time, in their absolute discretion, think proper as a reserve or reserves to
meet contingencies, or for equalizing dividends, or for repairing or maintaining
any property of the Corporation, or for such other purpose as the directors
shall think conducive to the interest of the Corporation, and the directors may
modify or abolish any such reserve in the manner in which it was created.

Section 9.2. Checks. All checks or demands for money and notes of the
Corporation shall be signed by such officer or officers or such other person or
persons as the Board of Directors may from time to time designate.

Section 9.3. Fiscal Year. The fiscal year of the Corporation shall end on the
thirty-first (31st) day of December of each year unless otherwise fixed by
resolution of the Board of Directors.

Section 9.4. Stock in Other Corporations. Shares of any other corporation which
may from time to time be held by this Corporation may be represented and voted
at any meeting of stockholders of such corporation by the Chairman of the Board,
the Chief Executive Officer, the President, the Chief Financial Officer or a
Vice President of the Corporation, or by any proxy appointed in writing by the
Chairman of the Board, the Chief Executive Officer, the President, the Chief
Financial Officer or a Vice President of the Corporation, or by any other person
or persons thereunto authorized by the Board of Directors. Shares of capital
stock of any other corporation represented by certificates standing in the name
of the Corporation may be endorsed for sale or transfer in the name of the
Corporation by the Chairman of the Board, the Chief Executive Officer, the
President, the Chief Financial Officer or any Vice President of the Corporation
or by any other officer or officers thereunto authorized by the Board of
Directors.



--------------------------------------------------------------------------------

Section 9.5. Corporate Seal. The Corporation may have, but shall not be required
to have, a corporate seal as shall be determined by the Secretary of the
Corporation in the Secretary’s discretion. If a corporate seal is obtained, the
seal shall contain the name of the Corporation and the words “Corporate Seal,
Delaware”, and the use thereof shall be determined from time to time by the
officer or officers executing and delivering instruments on behalf of the
Corporation, provided that the affixing of a corporate seal to an instrument
shall not give the instrument additional force or effect or change the
construction thereof. The seal, if any, may be used by causing it or a facsimile
thereof to be impressed or affixed or in any other manner reproduced.

ARTICLE X

AMENDMENTS

These Bylaws may be altered, amended or repealed, and new bylaws may be adopted,
only in the manner provided in the Certificate of Incorporation.



--------------------------------------------------------------------------------

Schedule 6.1(f)

Gary Winemaster

Kenneth Winemaster

Thomas Somodi

Ken Landini



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULES

The following are the Disclosure Schedules to the Purchase Agreement (the
“Purchase Agreement”) dated as of the 29th day of April, 2011 by and among
Format, Inc., a Nevada corporation (the “Company”), and the Investors set forth
on the signature pages affixed to the Purchase Agreement. The inclusion of any
matter on the Disclosure Schedules does not constitute an admission as to its
materiality or lack of materiality. A disclosure contained in one schedule of
the Disclosure Schedules shall be deemed made for each other schedule herein
without specific repetition and with or without cross reference to the extent
such applicability is readily apparent on its face. All capitalized terms used
herein and not to the contrary defined shall have the meanings ascribed to them
in the Purchase Agreement. Unless otherwise set forth therein, the disclosures
set forth in the Disclosure Schedules are made as if the Merger and the related
transactions were consummated immediately prior to the time at which the
disclosures are made.



--------------------------------------------------------------------------------

Schedule 4.1 – Subsidiaries

1. The Company has the following Subsidiaries:

Power Great Lakes, Inc., an Illinois corporation

Power Production, Inc., an Illinois corporation

Power Solutions, Inc., an Illinois corporation

Auto Manufacturing, Inc., an Illinois corporation

Torque Power Source Parts, Inc., an Illinois corporation

Power Global Solutions, Inc., an Illinois corporation

PSI International, LLC, an Illinois limited liability company

Power Properties, L.L.C., an Illinois limited liability company

XISync LLC, an Illinois limited liability company

The W Group, Inc., a Delaware corporation

2. The Company owns certain Units of Vconverter Production, LLC, a Michigan
limited liability company, the number of which may increase or decrease from
time to time pursuant to that certain Investment Agreement dated as of
January 1, 2010 by and among the Company, Vconverter Corporation, a Michigan
corporation and Vconverter Production, LLC.



--------------------------------------------------------------------------------

Schedule 4.3 – Capitalization

(I) Immediately prior to the consummation of the Merger and the Stock
Repurchase, the authorized capital stock of the Company consists of
(i) 50,000,000 shares of Common Stock, of which 3,770,083 are issued and
outstanding, and (ii) 5,000,000 shares of preferred stock, par value $0.001 per
share, of which 114,000 shares are designated as Preferred Stock, of which no
shares are issued and outstanding. Immediately following the consummation of the
Merger and the Stock Repurchase, and after giving effect to the issuance of the
Shares, the authorized capital stock of the Company will consist of
(i) 50,000,000 shares of common stock, of which 10,770,083 will be issued and
outstanding, and (ii) 5,000,000 shares of preferred stock, par value $0.001 per
share, of which 114,000 shares will be designated as Preferred Stock, and of
which 113,960.90289 shares will be issued and outstanding.

(II) The Company does not have any shares of capital stock issuable pursuant to
any stock plans.

(III) The number of shares of capital stock issuable pursuant to the Merger is
as follows: (i) 95,960.90289 shares of Preferred Stock, and (ii) 10,000,000
shares of Common Stock.

(IV) Immediately prior to the consummation of the Merger and the Stock
Repurchase, the Company does not have any shares of capital stock issuable and
reserved for issuance pursuant to securities exercisable for, or convertible
into or exchangeable for any shares of capital stock of the Company. Immediately
following the consummation of the Merger and the Stock Repurchase (without
giving effect to the Reverse Split), other than the number of shares of capital
stock issuable and reserved for issuance pursuant to the Shares and the
Warrants, and giving effect to the limitations on conversion set forth in the
Certificate of Designations, the Warrants and the Agent Warrant, an aggregate of
32,126,698 shares of the capital stock of the Company will be issuable and
reserved for issuance upon conversion of the shares of Preferred Stock issued
pursuant to the Merger Agreement and no shares of the capital stock of the
Company will be issuable and reserved for issuance upon the exercise of the
Agent Warrant.

(V) Immediately prior to the consummation of the Merger and the Stock
Repurchase, there are no outstanding warrants, options, convertible securities
or other rights, agreements or arrangements of any character under which the
Company or any of its Subsidiaries is or may be obligated to issue any equity
securities of any kind, and except as contemplated by the Agreement, and except
for the issuance of Common Stock and Preferred Stock pursuant to the Merger
Agreement, neither the Company nor any of its Subsidiaries is currently in
negotiations for the issuance of any equity securities of any kind. Immediately
following the consummation of the Merger and the Stock Repurchase, except for
the shares of Preferred Stock issued pursuant to the Merger Agreement, the
Securities issued under the Agreement, and the Agent Warrant, there will be no
outstanding warrants, options, convertible securities or other rights,
agreements or arrangements of any character under which the Company or any of
its Subsidiaries is or may be obligated to issue any equity securities of any
kind, and except as contemplated by the Agreement and the Merger Agreement,
neither the Company nor any of its Subsidiaries is currently in negotiations for
the issuance of any equity securities of any kind.



--------------------------------------------------------------------------------

(VI) Pursuant to the terms of a registration rights agreement being entered into
in connection with the consummation of the Merger, in the event the Company
proposes to register any shares of Common Stock under the 1933 Act (other than
(1) pursuant to a registration statement on Form S-4 or Form S-8 (or a similar
or successor form), or (2) pursuant to Section 2(a) of the Registration Rights
Agreement) with respect to an offering of Common Stock by the Company for its
own account or for the account of any of its shareholders, each of Gary
Winemaster, Kenneth Winemaster and Thomas Somodi (and possibly Kenneth Landini)
shall be entitled, subject to the D&O Lock-Up Agreements, to have the shares of
Common Stock held by such Person (and any shares of Common Stock issuable upon
conversion or exercise of any securities held by such Person) included in such
registration; provided that such piggy-back registration rights shall be junior
to the piggy-back registration rights of Investors (as defined in the
Registration Rights Agreement) granted pursuant to Section 2(e) of the
Registration Rights Agreement.

(VII) See attached for the pro forma capitalization of the Company as of the
Closing after giving effect to the Merger, the Reverse Split, the issuance of
the Shares and the Warrants and the consummation of the other transactions
contemplated by the Transaction Documents.

(VIII) The W Group and Thomas Somodi are entering into a termination agreement
in connection with the transactions contemplated by the Merger Agreement and the
Agreement, which provides that, upon the closing of the Merger, the subscription
agreement, dated as of April 16, 2005, by and between The W Group and Thomas
Somodi, as amended by the amendment to subscription agreement, effective as of
January 1, 2008 (the “Subscription Agreement”), will terminate and be of no
further force or effect. Until such termination, the Subscription Agreement
provides (1) Mr. Somodi with the right to require The W Group to purchase his
shares of capital stock of The W Group, and The W Group with the right to
require Mr. Somodi to sell his shares of capital stock of The W Group to The W
Group, in each case upon The W Group’s achievement of certain thresholds
relating to the valuation of The W Group, and (2) other rights and obligations
described in the Private Placement Memorandum.



--------------------------------------------------------------------------------

Power Solutions International, Inc. - Pro Forma Fully-Diluted Capitalization
Table, Post-Reverse Split (1)

 

Shareholder

   Series A Convertible
Preferred Stock
(Pre-Split)    Preferred
Conversion Shares
(Post-Split) (2)    Investor
Warrant Shares
(Post-Split) (3)    Placement
Agent Warrant
Shares (Post-Split) (4)    Common Stock
(Post-Split)    Total Shares
(Post-Split)

Gary Winemaster

   52,778.49712    4,398,208    0    0    171,875    4,570,083

Kenneth Winemaster

   33,586.31575    2,798,860    0    0    109,375    2,908,235

Thomas Somodi

   9,596.09002    799,674    0    0    31,250    830,924

Shareholders of Format, Inc.

   0    0    0    0    24,091    24,091

Existing Investors

   18,000    1,500,000    750,000    0    0    2,250,000

Placement Agent

   0    0    0    105,000    0    105,000                              

Total

   113,960.90289    9,496,742    750,000    105,000    336,591    10,688,333   
                          

 

(1) Reflects capitalization of Power Solutions International, Inc., after giving
effect to the Merger and the private placement contemplated by the Agreement on
a fully-diluted basis (assuming for purposes hereof that the Reverse Split is
consummated concurrently with the Closing). This proforma capitalization table
does not give effect to (A) the transactions contemplated by that certain
Purchase and Sale Agreement, entered into in connection with the Merger, by and
between Gary Winemaster and Thomas Somodi, or (B) the gifts of shares of Series
A Convertible Preferred Stock by each of Gary Winemaster and Kenneth Winemaster
to Kenneth Landini, in each case as described in the Private Placement
Memorandum.

(2) The shares of Series A Convertible Preferred Stock will automatically
convert into shares of Common Stock upon the occurrence of the Reverse Split, at
a post-Reverse Split conversion price of $12.00 per share, subject to
adjustment.

(3) Represents shares of Common Stock issuable upon exercise of the Warrants, at
a post-Reverse Split exercise price of $13.00 per share, subject to adjustment.

(4) Represents shares of Common Stock issuable upon exercise of the Agent
Warrant at a post-Reverse Split exercise price of $13.20 per share, subject to
adjustment.



--------------------------------------------------------------------------------

Schedule 4.5 – Consents

1. The filing of a Certificate of Merger of PSI Merger Sub, Inc. with and into
The W Group, Inc. with the Delaware Secretary of State.

2. The filing of Articles of Merger of Power Solutions International, Inc. with
and into Format, Inc. with the Nevada Secretary of State.

3. Notice filings with FINRA pursuant to Rule 6490.

4. The filing of an amendment to the articles of incorporation of the Company
with the Nevada Secretary of State and/or the filing of a certificate of merger
with the Delaware Secretary of State and the filing of articles of merger with
the Nevada Secretary of State, each in connection with the Reverse Split and the
Migratory Merger.

5. The filing of preliminary and definitive proxy statements with the SEC, and
the mailing of such definitive proxy statement to the stockholders of the
Company, each in connection with the Reverse Split and the Migratory Merger.

6. The filing of an information statement with the SEC pursuant to Rule 14f-1
promulgated under the 1934 Act, regarding a change in the majority of directors
of the Company.

7. The filing of the Certificate of Designations with the Nevada Secretary of
State.

8. The authorizations, consents, approvals, filings, and registrations
contemplated by the Registration Rights Agreement.



--------------------------------------------------------------------------------

Schedule 4.8 – Changes Since December 31, 2010

(ii) Effective March 30, 2011, The W Group, Inc., a Subsidiary of the Company
(“The W Group”), made non-cash offset dividends in the aggregate amount of
$223,993 to Gary Winemaster and Kenneth Winemaster, who were previously
officers, directors and shareholders of The W Group prior to the Merger and are
becoming officers, directors and stockholders of the Company, to offset and
cancel loans in the aggregate amount of $223,993 owed by Gary Winemaster and
Kenneth Winemaster to The W Group. Thomas J. Somodi, who was previously an
officer, director and shareholder of The W Group prior to the Merger and is
becoming an officer, director and stockholder of the Company, and Kenneth
Winemaster each waived any right to receive dividend payments proportionate,
based on their respective ownership percentages in The W Group, to the amounts
of the non-cash offset dividend received by Gary Winemaster.

(iv) See item 4.8(ii) above.

(v)

[a] In February 2011, a Subsidiary of the Company, Power Solutions, Inc., on
behalf of itself and its affiliates, entered into a Non-Exclusive Patent License
and Settlement Agreement (the “Settlement Agreement”) and paid [Confidential
Settlement Amount] to settle a patent infringement suit relating to the
MasterTrak product line. The suit is Innovative Global Systems LLC v. OnStar,
LLC, et al., Civil Action No. 6:10-cv-00574 filed in the United States District
Court for the Eastern District of Texas. In consideration of the payment and the
Settlement Agreement, the plaintiffs in the case agreed to release and discharge
Power Solutions, Inc. and its affiliates from the suit.

[b] Effective upon the closing of the transaction contemplated by the Agreement,
the Subsidiaries will terminate and repay all amounts owed under that certain
Loan and Security Agreement by and among Fifth Third Bank, certain Lenders (as
defined in the Loan and Security Agreement) and the Subsidiaries dated July 15,
2008, as amended (the “Fifth Third Agreement”); pursuant to the Consent and
Waiver, all pledged certificates held by Fifth Third Bank and all guarantees
under the Fifth Third Agreement will be released upon repayment of the term
loans under the Fifth Third Agreement, and all liens held by Fifth Third Bank
will be released in connection with the termination of the Fifth Third
Agreement, all in connection with the Company’s and the Subsidiaries’ entry into
the Loan and Security Agreement with Harris N.A.

[c] On April 15, 2011, two Subsidiaries of the Company, Power Great Lakes, Inc.
(“PGL”) and Power Production, Inc. (“Power Production”), made final payment of
all payments due, and exercised an option to purchase all equipment leased (the
“Equipment”), under a Lease Supplement No. 2 dated April 4, 2008 (the “Lease
Supplement”) between PGL, Power Production and Vogen Funding, L.P. (“Lessor”),
which Lease Supplement was entered into under that certain Master Lease
Agreement dated September 4, 2007 between PGL, Power Production and Lessor. The
Equipment includes various tooling, office equipment, network equipment and
other equipment used in the business of the Subsidiaries, and the original value
of the Equipment was $408,582.07. PGL and Power Production exercised an option
to purchase



--------------------------------------------------------------------------------

the Equipment and paid $40,858.21 to Lessor on April 15, 2011, pursuant to which
all liens held by Lessor on the Equipment were released.

(vi)

[a] Pursuant to, and as a condition of the Merger, the Company will file
Articles of Merger with the Nevada secretary of state, pursuant to which the
Company’s name will be changed to “Power Solutions International, Inc.”

[b] All obligations of Thomas J. Somodi and The W Group under that certain
Subscription Agreement dated as of April 16, 2005, as amended effective
January 1, 2008, and under that certain Employment Agreement dated as of
April 16, 2005, as amended effective January 1, 2008, will be terminated at the
closing of the Merger pursuant to a Termination Agreement between Thomas J.
Somodi and The W Group.

[c] See item 4.8(v)[b].

(viii)

[a] Effective April 29, 2011, the Company and its Subsidiaries entered into that
certain Loan and Security Agreement with Harris N.A. and other related
agreements entered into in connection therewith.

[b] The W Group and Thomas J. Somodi entered into that certain Termination
Agreement, dated April 28, 2011, terminating, effective upon the closing of the
Merger, all obligations of Thomas J. Somodi and The W Group under that certain
Subscription Agreement dated as of April 16, 2005, as amended effective
January 1, 2008, and under that certain Employment Agreement dated as of
April 16, 2005, as amended effective January 1, 2008.

[c] See item 4.3(VI).

(ix)

[a] Thomas Whelpley, vice president of engineering, retired effective
December 31, 2010.

[b] Contemporaneously with the Closing, the Company is entering into an
employment agreement with Thomas J. Somodi, effective as of January 1, 2011,
which provides that the Company will endeavor to hire a new Chief Financial
Officer as soon as reasonably possible after the execution of such employment
agreement. Upon the hiring of a new Chief Financial Officer, Thomas J. Somodi
will no longer hold the position of Chief Financial Officer but will continue in
his role as Chief Operating Officer.

[c] In February 2011, PGL terminated the employment of Greg Johnson, a vice
president. The Company has since learned that Mr. Johnson has retained an
attorney



--------------------------------------------------------------------------------

regarding his termination and may be contemplating a claim for severance
payments under his employment agreement.



--------------------------------------------------------------------------------

Schedule 4.10 – Conflicts, Breach, Violations or Defaults

The execution, delivery and performance of the Transaction Documents by the
Company, and the consummation of the Merger and the Migratory Merger and the
issuance and sale of the Securities by the Company, would constitute a breach by
the Subsidiaries of the Fifth Third Agreement but for the fact that Fifth Third
Bank delivered the Consent and Waiver and the fact that the Fifth Third
Agreement will be terminated in connection with the closing of the transactions
contemplated by the Agreement.



--------------------------------------------------------------------------------

Schedule 4.11 – Tax Matters

The W Group made its estimated federal and state income tax payments for its
fourth quarter of 2010 subsequent to the due dates therefor. Accordingly,
interest and penalties are payable with respect to such late payments. The W
Group paid an estimate of such interest and penalties when it made its estimated
federal and state income tax payments with respect to its fourth quarter of
2010.



--------------------------------------------------------------------------------

Schedule 4.12 – Title to Properties

1. Harris N.A., as agent, and each Lender under that certain Loan and Security
Agreement dated as of April 29, 2011 by and among the Company and Subsidiaries
and Harris N.A., individually and as agent for any Lender, has a continuing lien
upon all of the assets of the Company and Subsidiaries.

2. Under the Fifth Third Agreement, Fifth Third Bank, as agent, for its benefit
and the benefit of each Lender under the Fifth Third Agreement, had a continuing
security interest in all assets of the Subsidiaries and held in pledge all
certificates representing the issued and outstanding shares or membership
interests of the Subsidiaries. Upon termination of the Fifth Third Agreement
effective April 29, 2011, and the repayment by the Subsidiaries of all amounts
due thereunder, the security interest and pledge will be terminated.

3. See Item 4.8(v)[c].



--------------------------------------------------------------------------------

Schedule 4.14 – Labor Matters

(d).

1. See Item 4.8(ix)[b].

2. Contemporaneously with the Closing, the Company is entering into an
employment agreement with Thomas J. Somodi, effective as of January 1, 2011,
that provides for severance payments upon the occurrence of certain
circumstances.

3. The Subsidiaries have entered into employment agreements with several
engineers and sales personnel, which agreements generally provide that if the
employee is terminated by the relevant Subsidiary without cause, the employee
shall receive severance equal to one year’s salary, plus in some cases, accrued
bonus amounts.



--------------------------------------------------------------------------------

Schedule 4.15 – Intellectual Property

(a) See item 4.8(v)[a] above.



--------------------------------------------------------------------------------

Schedule 4.17 – Litigation

1. See Item 4.8(ix)[b].

2. Louisiana Machinery & Equipment ("Louisiana Machinery") filed suit in
Louisiana claiming that a wood chipper ordered from PGL was defective. Louisiana
Machinery seeks to recover approximately $16,000 from PGL that Louisiana
Machinery claims it spent to repair the defect. PGL contends that the problems
with the wood chipper resulted from Louisiana Machinery improperly fueling the
engine. The case is venued in a parish near New Orleans, Louisiana. There has
been no activity in the case for approximately two years. The case is pending,
but there is no trial date and neither party has taken any action for
approximately two years.



--------------------------------------------------------------------------------

Schedule 4.18 – Financial Statements

The Company and its Subsidiaries have incurred certain fees and expenses in
connection with, or otherwise relating to, the transactions contemplated by the
Transaction Documents.

The Warrants issued in the Private Placement are expected to be treated as
derivatives requiring fair value accounting treatment, resulting in the
recording of a liability for accounting and financial reporting purposes in an
initial aggregate amount of approximately $2,900,000, and which may result in
charges to income in future periods.



--------------------------------------------------------------------------------

Schedule 4.20 – Compliance with OTC Bulletin Board Requirements

On August 5, 2010, the Company received notice from FINRA that the Common Stock
had been deleted from the OTCBB for failure to comply with Rule 15c2-11
promulgated under the 1934 Act. After investigation by FINRA, on August 20,
2010, the Company received clearance from FINRA that the quotation of Common
Stock on the OTCBB may resume, and the Common Stock currently remains eligible
for quotation on the OTCBB.



--------------------------------------------------------------------------------

Schedule 4.26 – Transactions with Affiliates

1. In connection with The Company’s ownership interest in Vconverter Production,
LLC (see Item 4.1(2)), Gary Winemaster and Thomas J. Somodi are two of the five
managers of Vconverter Production, LLC. Neither Gary Winemaster nor Thomas J.
Somodi has any equity or other economic interest in Vconverter Production, LLC.

2. See item 4.3(VI).